Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 1 of 57

EXHIBIT A

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 2 of 57
DocuSign Envelope [D: F342E049-EA9C-4F74-AF53-761F45BBF314

DEFINITIVE AGREEMENT

THIS DEFINITIVE AGREEMENT (this “Agreement”), dated as of February 25, 2019, is made by and among
Paradigm Telecom II, LLC, a Texas limited liability company Debtor-in-Possession (“Paradigm”), Interfacing Company of
Texas, a Texas corporation (“ICTX”) and Zayo Group, LLC, a Delaware limited liability company (“Zayo”). Paradigm, ICTX
and Zayo are individualiy referred to as a “Party” and collectively, as “Parties.”

PRELIMINARY STATEMENTS

A. — Paradigm and T-Mobile US, Inc, (“T-Mobile”) have entered into that certain Master Service Agreement dated March 8,
2016, as amended by the First Amendment to Master Service Agreement dated February 22, 2017 (the “TMO MSA”)
pursuant to which Paradigm provides certain turnkey small! cell services to T-Mobile (the “Project’’), which is further
described in the Small Cell Service Order #1 Houston dated March 27, 2017, as amended by Amendment No. 1 to the
Small Cell Service Order #1 dated August 3, 2017 (the “TMO Service Order”). The TMO MSA and TMO Service
Order are collectively referred to as the “TMO Agreement,”

B. Paradigm and ICTX have entered into that certain Subcontract Agreement dated August 4, 2017 pursuant to which
Paradigm subcontracted performance of various obligations of the Project to ICTX (the “Subcontract”).

C. Paradigm entered Chapter 11 bankruptcy protection on July 27, 2018 under Case No. 18-34112-H4-11 (the “Bankruptcy
Case”) in the United Stated Banlauptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”),

D. Paradigm, through a Request for Proposal (‘RFP’) sought various proposals from qualified companies to assume
responsibility for and complete the Project.

E. Zayo’s response to the RFP dated January 30, 2019, was accepted by Paradigm subject to Bankruptcy Court approval
whereby certain rights and obligations of the Project will be assumed by Zayo and certain assets owned by Paradigm
or ICTX, as applicable, will be purchased by Zayo.

AGREEMENT

NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and upon the
terms and subject to the conditions hereinafter set forth, the parties hereto, intending to be legally bound hereby, agree as
follows:

ARTICLE IT
PURCHASE AND SALE

Except as otherwise provided and subject to the terms and conditions set forth in this Agreement and subject to Bankruptcy
Court approval, Paradigm agrees to sell, convey, assign, transfer and deliver to Zayo and Zayo agrees to purchase from
Paradigm at the Closing, all of Paradigm’s right, title and interest in and to the Purchased Assets, free and clear of all liens,
claims or interests of any type or nature, whether known or unknown, of Paradigm, ICTX or any other party.

Except as otherwise provided and subject to the terms and conditions set forth in this Agreement and subject to Bankruptcy
Court approval, ICTX agrees to sell, convey, assign, transfer and deliver to Zayo and Zayo agrees to purchase from ICTX at
the Closing, all of ICTX’s right, title and interest in and to the Purchased Assets, free and clear of all liens, claims or interests
of any type or nature, whether known or unknown, of Paradigm, ICTX or any other party.

ARTICLE II
DESCRIPTION OF PURCHASED ASSETS; ASSUMPTION OF LIABILITIES

2.1 Purchased Assets, Upon the terms and subject to the conditions set forth in this Agreement, at the Closing,
Paradigm shall sell, convey, transfer, assign and deliver to Zayo, and Zayo shall purchase, acquire and take assignment and
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 3 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

delivery from Paradigm, all of Paradigm’s right and title to and interest in and to the assets, properties, and rights
(contractual or otherwise) owned by Paradigm, that are listed in Schedule 2.1 and identified as owned by Paradigm (the
assets so included, the “Purchased Assets”).

Upon and subject to the conditions set forth in this Agreement, at the Closing, ICTX agrees to sell, convey, assign, transfer
and deliver to Zayo all of ICTX’s right, title and interest in and to the Purchased Assets that are listed in Schedule 2.1 and
identified as owned by ICTX, free and clear of all liens, claims or interests of any type or nature, whether known or
unknown, of ICTX or any other party.

2.2 Assumed Liabilities, At and as of the Closing, Zayo shall net assume or otherwise be obligated to any
obligations except the obligations Zayo agrees to perform and discharge in accordance with the agreement transferring the
Project from Paradigin to Zayo (the “Transfer Agreement”) as attached in Exhibit A.

ARTICLE TH
BANKRUPTCY COURT APPROVAL

3.1 Entry of Order Approving Sale. As soon as reasonably practical, Paradigm shall file an application or
motion with the Bankruptcy Court, and serve upon all creditors, parties in interest that have filed notices of appearance and
the United States Trustee, seeking entry of an order pursuant to 11 U.S.C. § 363, approving the sale and all transactions
contemplated under the terms of this Agreement and the performance by Paradigm and ICTX of their obligations under
this Agreement, including the sale of the Purchased Assets to Zayo (the “Sale Order”), The Sale Order shall be in a form
reasonably satisfactory to the Parties and shall provide that: (i) the stay imposed by Bankruptcy Rules 6004(h) 6006(d) is
waived, (ii) Zayo is a good faith purchaser entitled to the protections of section 363(1n) of title 11 of the United States Code
(“Bankruptcy Code”), (iii)the Purchased Assets are transferred to Zayo free and clear of all liens, claims and encumbrances,
and (iv) any and all cure obligations under any contracts assumed and assigned to Zayo shall be satisfied by Paradigm
unless otherwise expressly agreed to by Zayo. The Sale Order shall be granted no later than February 28, 2019, or such
other date set by the Bankruptcy Court,

For the avoidance of doubt, notwithstanding any provision in this Agreement, Zayo is assuming only the Assumed
Liabilities and is not assuming any other liability or obligation of Paradigm or ICTX of whatever nature whether presently
in existence or arising hereafter, including, without limitation, any Hability for any claim, action, suit or proceeding pending
against, or judgment against, Paradigm or ICTX (including the Purchased Assets) as of the Closing Date.

ARTICLE IV
TRANSFER DOCUMENTS

4,1 Transfer Documents. At the Closing, Paradigm or ICTX, or both, as applicable, will deliver to Zayo (a) one
or more Bills of Sale in substantially the form attached hereto as Exhibit B (the “Bill of Sale”) covering the Purchased
Assets, and (b) all such other good and sufficient instruments of sale, transfer and conveyance consistent with the terms
and provisions of this Agreement, including, without limitation, the Purchased Assets, and any other assignments as shall
be reasonably necessary to vest in Zayo all of Paradigm’s or ICTX’s, or both, as applicable, right and title to, and interest
in, the Purchased Assets.

4,2 Consent Documents, At the Closing, Paradigm will deliver to Zayo, (a) the Transfer Agreement and
associated documents signed by T-Mobile and (b) the document terminating the Subcontract Agreement (the “Subcontract
Termination Agreement”) signed by Paradigm and ICTX, in substantially the form attached hereto as Exhibit C.

ARTICLE V
CONSIDERATION

§,1 Consideration. In exchange for the sale, assignment, transfer, conveyance and delivery from Paradigm and
ICTX of the Purchased Assets, Zayo shall assume responsibility of the Project in accordance with the Transfer Agreement
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 4 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

and pay(to within a hundred dollars accounting for minor rounding errors) Three Million Three Hundred Six Thousand
One Hundred Thirty-Two U.S, Dollars ($3,306,132) (the “Purchase Price”), consisting of:

(a) Commission Payment. The Subcontract Agreement granted a 7.164% commission payment to
Paradigm based on the monthly recurring charges from T-Mobile. In lieu of paying a commission based on the recurring
monthly recurring charges from T-Mobile, Zayo shall pay at Closing a one-time amount of One Million One Hundred Six
Thousand One Hundred Thirty-Two U.S. Dollars ($1,106,132) in full satisfaction of any and all amounts due and owing to
Paradigm under the Subcontract Agreement.

(b) Completed Sites. ICTX has compieted or will complete the outside plant, poles and fiber routes,
as well as the conduits, poles, strand, power connections, fiber optic cable and appurtenances fiber, power and pole
installation for thirty-eight (38) small cell nodes (“Completed Sites”), No later than one hundred and twenty (120) days
following the execution of this Agreement, ICTX shall deliver to Zayo a Bill of Sale for such Completed Sites in substantially
the form of Exhibit B hereto. Zayo, relying upon information from Paradigm and ICTX, that the Completed Sites are
functional, include all necessary underlying rights, are constructed according to industry standards and have not been rejected
by T-Mobile, agrees to accept these Completed Sites subject only to such representations and warranties. Acceptance of a
site takes place at the earlier of any of the following: a) Closeout Package (as defined in the agreement between Zayo and
T-Mobile) acceptance by T-Mobile, b) two (2) weeks after delivery of a completed Closeout Package, with no rejection or
denial from T-Mobile, or c) sixty (60) calendar days after ICTX has completed all tasks towards completion of a site and has
notified Zayo that it is unable to continue or complete a site due to waiting for T-Mobile or Zayo provided approvals, parts,
or some other component required to complete a site. Upon resolution of the issue(s} causing such delay, ICTX will proceed
diligently to complete such site. In addition, Paradigm and ICTX shall assign any agreements with the local power company
concerning the completed sites over to Zayo, along with any related permits obtained from the City of Houston or any other
right-of-way provider. Proper documentation for the poles and fiber routes, as well as the conduits, poles, strand, power
connections, fiber optic cable and appurtenances of the Completed Sites shall be part of the Purchased Assets and will be
listed on the Bill of Sale. Zayo’s offer of One Million Six Hundred Thousand U.S. Dollars ($1,600,000) for purchase of the
Completed Sites includes T-Mobile’s acceptance of the Transfer Agreement. Non-Recurring Charges (or “NRCs”) as defined
in the TMO MSA in the amount of six thousand sixty hundred fifty dollars ($6,650) per Completed Site, shall be paid to
ICTX upon Acceptance by T-Mobile and invoiced from ICTX to Zayo, Further, ICTX and Zayo agree to divide
responsibilities for remaining work, if any, to be performed with respect to the Completed Sites as identified and stated on
the tracking chart attached as Exhibit D hereto. Should either ICTX or Zayo fail to perform such responsibilities during the
120 day period referenced above, the non-defaulting party may step in and perform, or cause to be performed, the
responsibilities of the defaulting party. In such instance, the defaulting party shall be responsible for the reasonable and
necessary costs incurred by the non-defaulting party, but with such costs never to exceed $42,105.26 per Completed Site.
ICTX and Zayo shall not be in default if the failure to perform such responsibilities is due to reasons beyond their control,
including but not limited to force majeure delays. In the event of any force majeure delays claimed by ICTX or Zayo, the
force majeure event must be not only beyond the reasonable control of ICTX/Zayo, but also not otherwise reasonably
surmountable, If the failure to perform for reasons of force majeure continue for a period of twenty days or more, the other
party may exercise its step-in rights above.

(c} Unfinished Sites, There are twelve (12) hubs and six hundred seven (607) small cells remaining to
be completed (the “Unfinished Sites”). Zayo, relying upon information from Paradigm and ICTX, accepts the Unfinished
Sites “as is.” Any materials purchased or work commenced for design, engineering and permitting for the Project shall be
included on the Bill of Sale. In consideration of the extinguishment of the Subcontract Agreement, and T-Mobile’s
acceptance of the Transfer Agreement, Zayo shall pay an amount equal to Six Hundred Thousand U.S. Dollars ($600,000).

5.2 Allocation of Consideration, The Purchase Price shall be distributed at Closing as follows:
(a) Commission Payment. An amount equal to $1,106,132 shall be distributed to Paradigm.

(b) Payment for Completed Sites. An amount equal to $1,600,000 shall be paid to ICTX for the
Purchased Assets associated with the Completed Sites. This amount shall be paid in the following manner: (i) $42,105.26 to
ICTX at Closing for each of the eight (8) Completed Sites that have been accepted by T-Mobile at the time of Ciosing; (1i)
$21,052.63 to ICTX for each of the thirty (30) Completed Sites under construction at the time of Closing; and (iii) $21,052.63
for each of the thirty (30) Completed Sites to be placed into an escrow at the time of Closing. Upon acceptance by T-Mobile
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 5 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF31 14

of a Completed Site, ICTX is entitled to a release from escrow in the amount of $21,052.63 representing full payment of the
Completed Site. As a condition of any payment due at Closing by Zayo, Paradigm and ICTX shall have performed in all
material respects all obligations and complied with all covenants and conditions required to be performed or complied with
by Paradigm or ICTX, or both, as applicable, under this Agreement at or prior to the Closing.

(c) Payment for Unfinished Sites. An amount equal to $600,000 shall be paid to ICTX for the
Purchased Assets associated with the Unfinished Sites in full satisfaction of any amounts owing to both Paradigm and ICTX.
Paradigm acknowledges and agrees that it is not entitled to any of the payment for the Unfinished Sites.

(d)  Escrew. At the Closing, the Parties and the Escrow Agent shall enter into the Escrow Agreement, in
substantially the form attached hereto as Exhibit E. The amount placed into the Escrow Account shall be equal to the amount
identified in sub-paragraphs 5.2{b)(iii}) above,

ARTICLE VI
CLOSING

6.1 Closing. Upon satisfaction of all Conditions Precedent and upon exchange of signatures of this Agreement
using Docusign electronic signature and verification, closing shall take place (the “Closing”) on February 28, 2019, unless
another date, time or place is mutually agreed to in writing by the Parties or as otherwise ordered by the Bankruptcy Court.
(The date and time on which the Closing, as it may have been adjourned, occurs is the “Closing Date.”)

6.2 Actions to Occur at Closing.

{a} At the Closing, Zayo shall deliver or pay, as the case may be, the following in accordance with the
applicable provisions of this Agreement:

@ Payments at Closing, To Paradigm or ICTX, as applicable, by wire transfers of immediately
available funds, the payments required to be made by Zayo at the Closing under Sections 5.1 and 5.2, and

(ii) Documents. To the Parties, a counterpart of the documents required under this Agreement
executed by Zayo.

(b) At the Closing, the Paradigm or ICTX, or both, as applicable, shall deliver to Zayo the following:

(i) Records. In a form reasonably acceptable to Zayo, all records, materials, etc. related to the
Purchased Assets, including, but not limited to any and all governmental authorizations, permits and/or underlying rights
agreements with third parties for the use of public right-of-way for the small cell sites or fiber optic cables supporting those
small cell sites (“Underlying Rights”),

(ii) Bill of Sale, For all Completed Sites which have been accepted, one or more Bills of Sale as
identified in 4.1.

(iii) | Documents. A counterpart of the documents required under this Agreement executed by
Paradigm or ICTX, or both, as applicable, and,

(iv) | Consents, Any consents required from T-Mobile in the form of the Transfer Agreement and
from ICTX in the form of the Subcontract Termination Agreement.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 6 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-764F458BF 311

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties of Paradigm. Paradigm represents and warrants to Zayo that the
statements contained in this Article VII are true and correct as of the Execution Date:

(a) Organization, Qualification and Corporate Power. Paradigm is a limited liability company duly

organized, validly existing and in good standing under the laws of the state of Texas and is in active status or good standing
under the laws of each jurisdiction where such qualification is required. Paradigm has all necessary power and authority to
own and operate its properties and to carry on its business as it is now being conducted, Paradigm has the power and authority
to execute and deliver and, subject to order of the Bankruptcy Court, perform its obligations under this Agreement and the
other Transaction Documents, and to undertake the transactions contemplated hereby and thereby. As used herein, the term
“Transaction Documents” means this Agreement and all other agreements, documents and instruments executed in
connection herewith or required to be executed and/or delivered by Paradigm or ICTX, or both, as applicable, in accordance
with the provisions of this Agreement.

(b} Authorization, Execution and Delivery of Agreement and Transaction Documents. The execution,
delivery and performance of this Agreement and the other Transaction Documents by Paradigm and the transfer or assignment
of the Purchased Assets to Zayo have been duly and validly authorized and approved by all necessary corporate action,
Subject to order of the Bankruptcy Court and pursuant thereto, Paradigm will have full power, right and authority to sell and
convey to Zayo the Purchased Assets owned by Paradigm, subject to any necessary authorization from the Bankruptey Court

(c) Title to and Condition of Assets; Underlying Rights Agreements. Paradigm or ICTX, or both, as
applicable, has good and marketable title to, or a valid leasehold interest in, all of the properties and assets included in the
Purchased Assets and all necessary Underlying Rights or government authorizations, and upon the consummation of the
transactions contemplated hereby and by the Transaction Documents, Zayo will acquire good and marketable title to ail of
the Purchased Assets, free and clear of all liens, claims and encumbrances, as well as transfer of any Underlying Rights.
Paradigm and ICTX (i) are not in breach of any agreements with T-Mobile or any of the Underlying rights agreements and
{ii} has properly secured all valid permits to be conveyed in the Purchased Assets, Except as provided in this paragraph, the
Purchased Assets, including Completed and Uncompleted Sites, are being sold/purchased in an As-Is condition.

 

(d) No Violation of Laws or Agreements. Subject to order of the Bankruptcy Court, the execution and
delivery by Paradigm of this Agreement and the Transaction Documents contemplated hereby, the performance by Paradigm
of its obligations hereunder and thereunder and the consummation by Paradigm of the transactions contemplated herein and
therein will not violate, (i) any laws or any judgment, decree, order, regulation or rule of any court or governmental authority
to which Paradigm is subject; (ii) result in any breach of, or constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, or give to any Person any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any lien on any of the Purchased Assets, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other instrument to which Paradigm is a party and which
relates to any of the Purchased Assets; and (iii) contravene, conflict with or result in a violation of any provision of any
organizational documents of Paradigm, except in the cases of clauses (i) and (ii) above, for such violations which would not
be reasonably expected to be material to the Purchased Assets, after the Closing, taken as a whole.

72 Representations and Warranties of ICTX. ICTX represents and warrants to Zayo that the
statements contained in this Article 7.2 are true and correct as of the Execution Date:

(a) Organization, Qualification and Corporate Power, ICTX is a corporation duly organized, validly existing and in good
standing under the laws of the state of Texas and is in active status or good standing under the laws of each jurisdiction where
such qualification is required. ICTX has all necessary power and authority to own and operate its properties and to catry on
its business as it is now being conducted and to perform its obligations under this Agreement and the other Transaction
Documents.

(b) Authorization, Execution and Delivery of Agreement and Transaction Documents. The execution, delivery and
performance of this Agreement and the other Transaction Documents by ICTX and the transfer or assignment of the Purchased
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 7 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F45BBF311

Assets to Zayo have been duly and validly authorized and approved by all necessary corporate action, [CTX has fuil power,
right and authority to sell and convey to Zayo the Purchased Assets owned by ICTX.

(c) Title to and Condition of Assets; Underlying Rights Agreements, ICTX has title to, or a valid leaschold interest in, all
of the properties and assets included in the Purchased Assets owned by ICTX and all necessary Underlying Rights or
government authorizations, and upon the consummation of the transactions contemplated hereby and by the Transaction
Documents, Zayo will acquire title to all of the Purchased Assets, free and clear of all liens, claims and encumbrances, as well
as transfer of any Underlying Rights. ICTX (i) is not in breach of any agreements with T-Mobile or any of the Underlying
rights agreements and (ii) has properly secured all valid permits conveyed in the Purchased Assets. Except as provided in this
paragraph, the Purchased Assets, including Completed and Uncompieted Sites, are being sold/purchased in an As-Is condition,

(d) No Violation of Laws or Agreements. Subject to order of the Bankruptcy Court, the execution and delivery by ICTX
of this Agreement and the Transaction Documents contemplated hereby, the performance by ICTX ofits obligations hereunder
and thereunder and the consummation by ICTX of the transactions contemplated herein and therein will not violate, (1) any
laws or any judgment, decree, order, regulation or rule of any court or governmental authority to which ICTX is subject; (ii)
result in any breach of, or constitute a default (or event which with the giving of notice or lapse of time, or both, would become
a default) under, or give to any Person any rights of termination, amendment, acceleration or cancellation of, or result m the
creation of any lien on any of the Purchased Assets, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument to which ICTX is a party and which relates to any of the Purchased Assets; and (iii)
contravene, conflict with or result in a violation of any provision of any organizational documents of ICTX, except in the
cases of clauses (i) and (ii) above, for such violations which would not be reasonably expected to be material to the Purchased
Assets, after the Closing, taken as a whole

7.3. Representations and Warranties of Zayo, Zayo represents and warrants to Paradigm that the statements
contained in this Article VII are true, correct and complete as of the Execution Date:

(a) Organization: Qualification and Corporate Power. Zayo is a corporation duly organized, validly

existing and in good standing under the laws of the State of Delaware. Zayo has all necessary power and authority to (a) own
and operate its properties, carry on its business as it is now being conducted, (c) perform its obligations under this Agreement
and the other Transaction Documents, and to undertake and carry out the transactions contemplated hereby and thereby, and
(d} own and operate the Purchased Assets.

(b} Authorization, Execution and Delivery of Agreement and Transaction Documents. All necessary
consents and approvals have been obtained by Zayo for the execution and delivery of this Agreement and the Transaction
Documents. Zayo has full power, right and authority to acquire the Purchased Assets, This Agreement is, and each of the
other Transaction Documents when so executed and delivered will be, a valid and binding obligation of Zayo, enforceable
against it in accordance with its terms, except to the extent such enforceability may be limited by bankruptcy, insolvency or
other similar laws affecting creditors

ARTICLE VHI
CONDITIONS PRECEDENT TO CLOSE

8.1 Paradigm’s Obligations. The obligation of Paradigm under this Agreement with respect to the purchase and
sale of the Purchased Assets shall be subject to the fulfillment on or prior to the Closing of each of the following conditions,
any of which may be waived in writing by Zayo:

(a) Bill of Sale; Transfer Agreement; Subcontract Termination Agreement, Paradigm shall have
delivered to Zayo an executed Bill of Sale, Transfer Agreement and Subcontract Termination Agreement pursuant to Sections
5.1.b, and 5.1.¢. hereof

(b} Bankruptcy Matters. The Sale Order containing the provisions in sub-paragraph 3.1 above, shall have
been entered by the Bankruptcy Court and shall be in effect and must not have been reversed or stayed or modified, or be

subject to any motion for reargument.

(c) Required Consents. Paradigm shall have received all required consents from T-Mobile.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 8 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

8.2 ICTX’s Obligations. The obligation of ICTX under this Agreement with respect to the purchase and sale of
the Purchased Assets shall be subject to the fulfillment on or prior to the Closing of each of the following conditions, if
applicable, any of which may be waived in writing by Zayo:

Bill of Sale for any ICTX owned Purchased Assets; Subcontract Termination Agreement. ICTX shall have
delivered to Zayo an executed Bill of Sale, Transfer Agreement and Subcontract Termination Agreement
pursuant to Sections 5,1.b. and 5.1.c. hereof,

8.3 Zayo’s Obligations. The obligations of Zayo under this Agreement with respect to the purchase and sale of
the Purchased Assets shall be subject to the fulfillment on or prior to the Closing of each of the following conditions, any
of which may be waived in writing by Paradigm:

(a) Transfer Agreement. Zayo shall have delivered to Paradigm an executed Transfer Agreement
pursuant to Sections 5.1.b. hereof.

ARTICLE IX
TERMINATION

9.1 Breaches and Defaults; Opportunity to Cure. Prior to the exercise by a party of any termination rights afforded
under this Agreement, if either party (the “Non- Breaching Party”) believes the other (the “Breaching Party”) to be in
breach hereunder, the Non- Breaching Party shall provide the Breaching Party with written notice specifying in reasonable
detail the nature of such breach, whereupon if such breach is curable the Breaching Party shall have thirty (30) calendar
days from the receipt of such notice to cure such breach to the reasonable satisfaction of the Non-Breaching Party. If the
breach is not cured within such time period, then the Non-Breaching Party’s sole remedy shall be to terminate this
Agreement.

9.2 Termination. This Agreement may be terminated and the transactions contemplated herein may be abandoned,
by written notice given to the other party hereto, at any time prior to the Closing:

{a} by mutual written consent of the Parties;

(b) by any Party if the Bankruptcy Court does not enter the Sale Order approving the sale of the Purchased Assets
with the provisions referenced in sub-paragraph 3.1 above, in the form attached hereto as Exhibit F;

(c) subject to the right to cure set forth in Section 9.1 at any time prior to the Closing Date, by Zayo if Paradigm is
in breach of any covenant, representation, undertaking or warranty, and Zayo has not waived such condition in writing on or
before the Closing Date;

(d) subject to the right to cure set forth in Section 9.1, at any time prior to the Closing Date by Paradigm if Zayo is
in breach of any covenant, representation or warranty, and Paradigm has not waived such condition in writing on or before
the Closing Date;

(e) by Zayo if the Closing shall not have occurred on or before February 28, 2019 (or the date agreed to by the
Parties or set by the Bankruptcy Court if different), unless the failure to have the Closing shall be due to the failure of Zayo to
perform in any material respect its obligations under this Agreement required to be performed by it at or prior to the Closing.

ARTICLE X
GENERAL PROVISIONS

10.1 Reasonable Efforts; Further Assurances, Prior to the Closing, upon the terms and subject to the conditions
set forth in this Agreement, the Parties agree to use commercially reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable (subject to any applicable laws) to consummate
and make effective the transactions contemplated by this Agreement and the other Transaction Documents as promptly as
practicable, including (i) the obtaining of all consents of, and the making of all registrations, declarations and filings with,
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 9 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

governmental authorities and (ii) the execution and delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of this Agreement and the other Transaction Documents.

10.2 Amendment and Modification. This Agreement may be amended only by an instrument in writing signed
by the Parties.

10.3 Waiver of Compliance. Any failure of the Parties, to comply with any obligation, covenant, agreement or
condition contained herein may be waived only if set forth in an instrument in writing signed by the party or parties to be
bound by such waiver, but such waiver or failure to insist upon strict compliance with such obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any other failure.

10.4 Severability. If any term or other provision of this Agreement is invalid, illegal or incapable of being
enforced by any applicable law or public policy, all other terms and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the transactions contemplated herein is not affected in
any manner materially adverse to any party.

10.5 Expenses and Obligations, Except as otherwise expressly provided in this Agreement, all costs and expenses
incurred by the Parties hereto in connection with the transactions contemplated by this Agreement shall be borne solely
and entirely by the Party that has incurred such expenses.

10.6 Parties in Interest. This Agreement shall be binding upon and inure solely to the benefit of each party hereto
and its successors and permitted assigns. Nothing in this Agreement is intended to confer upon any other person any rights
or remedies of any nature whatsoever under or by reason of this Agreement except as expressly set forth herein.

10.7 Notices. All notices and other communications hereunder shall be in writing and shall be deemed given if
delivered by hand, mailed by registered or certified mail (return receipt requested), sent by electronic mail or sent by
Federal Express or other recognized overnight courier to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

If to Zayo, to:

Zayo Group, LLC

1805 29" Street, Suite 2050
Bouider, CO 80301
Attention: Derek Wilk
derek. wilk@zayo.com

If to Paradigm, to:

Paradigm Telecom II, LLC
14850 WOODHAM STE Bi05
HOUSTON, TX 77073 Attn:
Carl Merzi

If to ICXT, to:

Interfacing Company of Texas,
Inc.

cio Pagel Davis & Hill P.C.
1415 Louisiana, 224 Floor
Houston, Texas 77002

Attn: Michael Harris
mah@pdhlaw.com
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 10 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

Any of the above addresses may be changed at any time by notice given as provided above; provided, however, that
any such notice of change of address shall be effective only upon receipt. All notices, requests or instructions given in
accordance herewith shall be deemed received on the date of delivery, if hand delivered, on the date of receipt, if transmitted
by facsimile, three (3) Business Days after the date of mailing, if mailed by registered or certified mail, return receipt requested
and one (1) Business Day after the date of sending, if sent by Federal Express or other recognized overnight courier,

10.8 Counterparts. This Agreement may be executed and delivered (including by facsimile transmission) in one
or more counterparts, all of which shall be considered one and the same agreement and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

10.9 Time. Time is of the essence in each and every provision of this Agreement.

10.10 Entire Agreement, This Agreement (which term shall be deemed to include the exhibits and
schedules hereto and the other certificates, documents and instruments delivered hereunder), and the other Transaction
Documents constitute the entire agreement of the Parties hereto and supersede ail prior agreements, letters of intent and
understandings, both written and oral, among the parties with respect to the subject matter of this Agreement and the other
Transaction Documents

10.31 Public Announcements, On or prior to the Closing, no party hereto shall issue any press release or
make any public statement with respect to this Agreement or the transactions contemplated hereby without the prior written
consent of the Parties, except that any Party may make any disclosure pursuant to applicable iaw if it determines in good
faith that it is required to do so and, with respect to each such disclosure, provides the other with prior notice and a
reasonable opportunity to review the disclosure. Notwithstanding anything in this Section 10.11 to the contrary, any party
may make any disclosure and/or filing with the Securities and Exchange Commission, without the prior written consent of
the other parties, provided, that the disclosing party provides a copy of the initial disclosure of this transaction to the non-
disclosing parties as far in advance of the initial disclosure as reasonably possible, Nothing herein is intended to prevent
any Party from filing documents or making disclosures with the Bankruptcy Court in the furtherance of seeking any
approvals from the Court in the Bankruptcy Case as the filing Party deems necessary to further this agreement.

10.12 Assignment. Neither this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any of the Parties hereto, whether by operation of law or otherwise. Any assignment in violation of the
foregoing shall be null and void.

10.13 Governing Law. THIS AGREEMENT AND ALL DISPUTES OR CONTROVERSIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO THE LAWS OF ANY OTHER JURISDICTION THAT MIGHT BE APPLIED,

10.14 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN
WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION WITH, THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

10.15 Consent to Jurisdiction; Venue.

(a) The Parties hereto submit to the personal jurisdiction of the courts of the State of Texas and the federal
courts of the United States sitting in the State of Texas and any appellate court from any such state or federal court, and
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 11 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F45BBF 311

hereby irrevocably and unconditionally agree that all claims with respect to any such claim shall exclusively be heard and
determined in such State court or, to the extent permitted by law, in such federal court. The parties hereto agree that a final
judgment in any such claim shall be conclusive and may be enforced in any other jurisdiction by suit on the judgment or in
any other manner provided by law. Nothing in this Agreement shall affect any right that any party may otherwise have to
bring any claim relating to this Agreement or any related matter against any other party or its assets or properties in the courts
of any jurisdiction,

(b) Each of the parties hereto irrevocably and unconditionally waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any related matter in any Texas state or federal court located in the State of
Texas and the defense of an inconvenient forum to the maintenance of such claim in any such court.

The Remainder of the Page Intentionally Left Blank,

Signature Page Follows.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 12 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-767F45BRF31 1

IN WITNESS WHEREOF, the Paradigm, ICTX and Zayo have caused this Agreement to be signed, all as of the
date first written above.

Paradigm Telecem II, LLC

By: ( Cart fer

Name oar ene rat

 

 

Title: Managing Member

 

Interfacing Company of Texas

Boousigned by:

Can Mera

By: ,
<< DESRFDPOOVRBT:
Nance: SESQRAROPO Lae

Title President

 

 

 

Zayo Group, LLC

Bage#Slgaed by;
| Dunis
Rarite Ky Te

 

Name:
Title. SVP Fiber Solutions Mountain Region

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 13 of 57

DocuSign Envelope 1D: F342E049-EA9C-4F74-AF 52-76 1F45BBF311

SCHEDULE 2.1
PURCHASED ASSETS
SCHEDULE 2.1

PURCHASED ASSETS

Purchased Assets as identified in Section 2.1 pursuant to the Definitive Agreement (the “Agreement”) between Zayo, Paradigm,
and ICTX, Completed Sites

The Purchased Assets are set forth in the Excel (XLSX) spreadsheet file (“Schedule 2.1 — Purchased Assets”) and Google Earth (AMZ)
map file (“Completed Sites (Hub43) - 2.1 Purchased Assets”) and as further described below. For both the spreadsheet and the map files,
the assets are described in the following tabs and layers respectively.

Hub A3E0043C (KMZ file only) ~ is the central location all Nodes connect to via fiber optic cable. Purchased Assets include
conduit and fiber optic cable from RoW into Hub site, fiber optic splice cases and patch panels, fiber optic connectors,
handholes and manholes, and supporting components (except those provided by T-Mobile under the TMO Agreement).

Nodes (XLSX and KMZ files} -Smail Cell Node served by a Hub, A3B0043C, or Tub 43, Purchased Assets include, but not
limited to, Node Poles, electrical distribution panel, fiber distribution panel, associated mounting hardware, power cables, fiber
optic jumpers and assets utilized in support of T-Mobile-provided equipment to be installed under the TMO Agreement. Poles
used for Nodes may also be used to support attachment of fiber optic and/or power cables,

Routes (XLSX and KM7 files) - are the fiber optic cable and power cable routes. Purchased Assets include conduits (where
populated with fiber optic or power cable), fiber optic cable, power cables, vaults, splice cases, and supporting components,
Conduits used for fiber optic are 1.25” innerduct and conduits used for power cable are 2.0” innerduct.

Poles ~ (XLSX and KMZ files) - are the poles used to support attachment of fiber optic and/or power cables. Poles permitted
and installed by ICTX to support the TMO Agreement (“ICTX Poles”), ICTX Poles Purchased Assets include poles and their
supporting components such as, but not limited to, support wires, guy wires, and attachment hardware.

CNP Pole Attachments are pole attachments with CenterPoint (“CNP”) used to support attachment of fiber optic and/or power
cables, Poles owned by CenterPoint (“CNP”) where ICTX’s right to use is limited to attachment of fiber optic cable under
ICTX’s attachment license with CenterPoint, and used to support the TMO Agreement (“CNP Pole Attachment”). CNP Pole
Attachment Assets include attachment rights only along with attachment hardware and cable support wires

Electrical (XLSX and KMZ files) -- includes power components as required te support the TMO Agreement. Purchased Assets
include pathways (may overlap with Routes layer data), conduit, meter pedestals, and CNP meet points, along with supporting
components,

Fiber Strand Count (KMZ file only) — lists FOC strand counts for each segment, and is shown parallel to Routes layer data).
Hub 43 Extents and {CTX Overbuild (KMZ file only) — these are not specific assets, but do described the extents of the
Purchased Asset provided (layer “Hub 43 Routes (All - one color)”), along with the extents of ICTX’s planned overbuild of the
Purchased Assets (layer “ICTX Overbuild of Hub 43”), pursuant to the ICTX Pole Attachment Agreement, and Amendment |
to the ICTX Pole Attachment Agreement.

E911 (XLSX file only) ~ List of Node Addresses for E911 purposes,

The Parties agree that as of the date of execution of the Agreement, items, notes and lists may be incomplete, As Nodes are completed
pursuant to the Agreement, ICTX shal! update the applicable list, map, and/or file with documentation as required in the Agreement or
such further information as Zayo may reasonably request.

The Unfinished Sites include no physical work product such as fiber, conduit, poles, power, etc. Only design/permitting work is included
with these. The only reference to actual Unfinished Sites are the design/permitting files located in the Dropbox directory “Unfinished
Sites - 12 Hubs” along with the TMO Agreement (specifically, the MSO and FSO).
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 14 of 57
DocuSign Envelope ID: F342E049-EAS9C-4F74-AF 53-76 1F45BBF311

EXHIBIT A
TRANSFER AGREEMENT

This Transfer Agreement (“Agreement”) is made February 28, 2019, by and between Paradigm Telecom UJ,
LLC (“Original Vender”), T-Mobile USA, Inc. (“Customer”) and Zayo Group, LLC (“New Vendor”)
(Original Vendor, Customer and New Vendor are collectively referred to herein as the “Parties” or individually

as a “‘Party”),

 

WITNESSESTH:

WHEREAS, Original Vendor and Customer are parties to that certain Master Service Agreement dated
March 8, 2016, as amended by the First Amendment to Master Service Agreement dated February 22, 2017
(the “EMO MSA”) pursuant to which Original Vendor provides certain turn-key small cell services to
Customer as further described in the Small Cell Service Order #1 Houston dated March 27, 2017 (the
“Project”), as amended by Amendment No. 1 to Small Cell Service Order #1 (the “IMO Service Order”).
The TMO MSA and the TMO Service Order are collectively referred to as the “TMO Agreement”.

WHEREAS, as a result of Original Vendor entering into Chapter 11 bankruptcy protection on July 27,
2018 under Case No. 18-34112-H4-11 in the United Stated Bankruptcy Court for the Souther District of
Texas, Houston Division, the Original Vendor’s interest in the Project is set to be transferred to New Vendor
effective upon full execution of this Agreement.

WHEREAS, Customer and New Vendor are parties to that certain Master Services Agreement dated January
31, 2008(the “New Vendor MSA”), through which New Vendor will assume control of the Project following
the Transfer Date defined below.

WHEREAS, Original Vendor and New Vendor are parties to a Letter of Intent dated January 30, 2019 (the
“LOI’).NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, the
Parties agree as follows:

1. Original Vendor will assign, transfer, waive, relinquish and release all rights and control over
the Project to New Vendor as of February 28, 2019 (“Transfer Date”).

2. From and after the Transfer Date, Customer’s receipt of services necessary to complete the
Project will be governed by the New Vendor MSA. Prior to the Transfer Date, Customer and New Vendor
shall enter into an Order between Customer and New Vendor (“New Vendor Seryice Order”), substantially
in the form set forth in Exhibit A to this Agreement, The New Vendor Service Order shall only incorporate
the Exhibit C sites in the TMO Service Order, with modified FOC Dates and any other modified terms agreed
to by and between Customer and New Vendor. New Vendor will invoice Customer as its customer for the
Project following the Transfer Date.

3, Original Vendor shall remain solely responsible to Customer for all duties, liabilities and
obligations relating to the Project that arose or accrued under the TMO Agreement prior to the Transfer Date.

4, From and after the Transfer Date, New Vendor shall be solely responsible to Customer for all
duties, liabilities and obligations refating to the Project that atise or accrue under the New Vendor MSA and
New Vendor Service Order,

5. Nothing in this Transfer Agreement proposes or acts to modify any contractual relationships between
Customer and Original Vendor.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 15 of 57
DocuSign Envelope ID: £342&049-EA9C-4F 74-AF 53-761 F45BBF 311

6. As a condition precedent to the effectiveness of this Agreement, Customer and New Vendor
shall simultancously with the execution hereof, execute the New Vendor Service Order for the Project.

7. As further consideration under this Agreement, Original Vendor and New Vendor
acknowledge and agree that they shall each perform their respective monetary and non-monetary duties and
obligations under the LOI that remain unperformed as of the date of this Agreement

8. Nothing expressed or implied in this Agreement is intended to confer upon any person, other than the
Parties hereto, or their respective successors or assigns, any rights, remedies, obligations, or liabilities under or
by reason of this Agreement,

9, This Agreement nay be executed in one or more counterparts, each of which will be deemed
to be an original copy of this Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement. The exchange of copies of this Agreement and of signature pages by electronic
transmission shall constitute effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed in their
respective names as of the day and year first written above.

Original Vendor: Paradigm Telecom Ii, LLC

By:
Name:
Title:

 

 

 

Customer: T-Mobile USA, Inc.

By:
Name:
Title:

 

 

 

New Vendor: Zayo Group, LLC

By:
Name:
Title:

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 16 of 57
BocuSign Envelope [D: F342E049-EA9C-4F74-AF53-764F45BBF314

Exhibit A
New Vendor Service Order

SMALL CELL SERVICE
ORDER #2 - Houston
To the
Small Cell Service Schedule

This SMALL CELL SERVICE ORDER, including all Exhibits attached hereto, which are incorporated herein by
reference (collectively referred to as the “Small Cell Service Order”), is effective as of the date of execution
by the last party to sign (the “Effective Date”), and is a Service Order for Small Cell Services under the Smail
Cell Service Schedule to the Master Services Agreement dated February 8, 2008 (the “Agreement”), as

amended, between Zayo Group, LLC (“Carrier”), and T-Mobile USA, Inc., a Delaware corporation (“T-
Mobile”).

T-Mobile and Carrier are referred to herein individually as “Party” and collectively as the “Parties”. All terms and
conditions set forth in the Agreement shall have full force and effect unless specifically superseded by this
Small Cell Service Order, Capitalized terms used herein shall, unless a specific meaning is stated herein, have
the respective meanings ascribed to them in the Agreement.

RECITALS:

WHEREAS, T-Mobile and Carrier are parties to the Agreement;

WHEREAS, Carrier shall provide Service pursuant to the Small Cell Service Schedule, including, without
limitation, the Technical Specifications to the Small Cell Service Schedule with Points of Termination
between the Small Cell Locations and the T-Mobile hub Site serving the applicable Small Cell Location;
and

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby mutually agree as follows:

A: Smail Cell Service Order, Pricing and Term
1. The recitals are incorporated into this Service Order.

2. Except as provided herein, T-Mobile orders and Carrier commits to delivering Small Cell Service to
T-Mobile at various Small Cell Locations pursuant to this Service Order.

3. T-Mobile agrees to pay the MRCs and NRCs, if applicable, at each Small Cell Location during
the Service Term as set forth below:

a. Installation NRC. Carrier will invoice T-Mobile a one-time NRC per Small Cell Location
as set forth in the table immediately below upon the Service Commencement Date for
installation.

 

 

Q' ~ 1260’ $6,550
8 Completed Sites (as identified on Exhibit C) $0

 

 

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 17 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF 53-76 1F45BBF311

b. MRC. Upon the Service Commencement Date and continuing during the Service Term of this
Small Ceil Service Order, Carrier may invoice T-Mobile an MRC per Small Cell Location per
month in arrears as set forth below.

 

 

0’ — 1260 $359

c. Pass-Through Charges. In addition to the foregoing charges, T-Mobile is responsible for paying
or reimbursing Carrier for the amounts of all Pass-Through Charges or other charges as set
forth in this Service Order.

d. Remove/Replace/Modification NRC.

(1) Repairs. Upon request by T-Mobile and Carrier’s removal, replacement, or
modification of Equipment related to repairs, Carrier may issue an invoice for an NRC fee of
$650 for three hours plus $150 per hour commencing on the start of the fourth hour.

(2) Minor Modification. Upon written request by T-Mobile and Carrier’s removal,
replacement, or modification of Equipment related to antenna swaps (except as set forth below
concerning antenna upgrades above the power space), or swap or addition of a radio within the
Technica! Specifications, Carrier may issue an invoice for an NRC fee of $650 for three hours
plus $150 per hour commencing on the start of the fourth hour plus pass through of any
documented traffic control (lane closure and/or redirection of vehicular or pedestrian traffic)
charges paid by Carrier.

(3) Major Modification. For substantive removals, replacements, or modifications
including: ground level equipment that requires an upgrade (e.g., increase in size or pour of new
concrete) to the enclosure or cabinet; modifications that impact the structural integrity of Street
Furniture; the modification would cause non-compliance with Underlying Rights; antenna
upgrades above the power space; modifications outside the parameters of the Technical
Specifications; and non-traffic contro! permitting, T-Mobile and Carrier shall mutually agree to
the cost, fees and terms and conditions for such removals, replacements, or modifications in
writing.

e. Except for the above fees in this Section 3, Carrier is responsible for all other costs and
fees under this Small Cell Service Order.

4, The Service Term for all Small Cell Locations of this Small Cell Service Order will be 10 years.

5. Early Termination Charges. T-Mobile may cancel Small Cell Service at any Small Cell Location upon
written notice to Carrier and, if its due to no fault of Carrier, the Early Termination Charge will be (a) if
cancelled after issuance of NTP but before the Service Commencement Date, Carrier's actual and
reasonable documented capital expenditures, and (b) if cancelled after the Service Commencement
Date, one hundred percent (100%) of the total unpaid, undisputed MRC associated with the terminated
Service through the 60th month of the Service Order Term, if any, plus fifty percent (50%) of the total
unpaid, undisputed MRC associated with the terminated Service for the 61st month through the 84th
month of the Service Term, if any, plus twenty-five percent (25%) of the total unpaid, undisputed MRC
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 18 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

associated with the terminated Service for the 85" month through the 120th month of the Service Order
Term.

B: Technical and Acceptance Testing

1. Technical Specifications. Carrier shall provide all Small Cell Services to T-Mobile in conformance
with the Technical Specifications.

a. Carrier will provide the fiber manufacture specification upon T-Mobile's request.

2, Acceptance Testing. Testing and acceptance will be done in conformance with Section 4 of the
Technical Specifications. This includes Carrier sending a Completion Package for each Small Ceil
Location when Carrier believes that such Small Cell Location meets all the Technical Specifications in
the Small Cell Service Schedule. T-Mobile will review the Completion Package within the timeframes set
forth in Section 4 of the Technical Specifications, and upon such acceptance or deemed acceptance,
the Service Commencement Date for such Smail Cell Location will commence. The Service Activation
Date is the latest Service Commencment Date upon which all Small Cell Locations that must be
commenced together, as identified by T-Mobile in the Design Phase, are commenced.

Cc: Small Cell Location Backhau! Small Cell Location Deployment Schedule
i, Design Phase. The Parties agree the Design Phase was completed July 25, 2017.

2. Deployment. Carrier will deploy the Smail Cell Service as generally set forth in Exhibit A, provided
however that nothing in Exhibit A modifies the Parties’ responsibilities pursuant to the Agreement.

a. T-Mobile will generally provide the antenna, base station, router, A/C Panel, cabling at the
Small Cell Location, and other ancillary items (e.g., cabling connectors, etc.) as the
Equipment for Carrier to install at the Small Cell Locations. T-Mobile will specify the exact
Equipment for initial installation during the Design Phase. Carrier will pick up the T-Mobile
provided Equipment at T-Mobile’s market warehouse. Carrier will ensure that the Small Cell
Locations have the capability to handle the T-Mobile provided Equipment’s size and weight as
set forth in the specifications in Section 1.1 of Exhibit E-1 (the Small Cell Service Schedule
Technical Specifications) to the Agreement plus any additional Equipment provided by Carrier.

b. Carrier shall deploy Service to the Small Cell Locations in accordance with the Deployment
Schedule and in conformance with the Technical Specifications, including without limitation,
providing space and power at Smail Cell Locations, installing T-Mobile's Equipment at the
Small Cell Locations, and securing all necessary rights for T-Mobile’s use of the Service at the
Small Cell Locations, Segments, and installation of Segments.

c. After the Design Phase and prior to the issuance of the NTP, either Party may only de-
select up to five percent (5%) of the Small Cell Locations. After NTP the Party de-selecting
shall be responsible for the other Party’s actuai and reasonable documented costs. If T-
Mobile deselects a Small Cell Locations following NTP, T-Mobile shall pay the lesser of all
Carrier's documented and reasonable costs or the Early Termination Charge as set forth in
this Smali Cell Service Order for the Small Cell Location.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 19 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF31 4

d. For each Small Cell Location, Carrier will notify T-Mobile in writing of its preferred FOC Date.

Prior to commencement of any work on a Small Cell Location, Carrier shall request that T-
Mobile provide a Notice to Proceed (“NTP”) authorization. Upon issuance of a NTP by T-
Mobile, the FOC Date will be set to the extent that the NTP does not modify the actual FOC
Date by more than fifteen (15) days. The Parties may mutually agree in writing to the
modification of the Deployment Schedule from time to time.

e. If Carrier fails to Deploy the “Minimum Cumulative Number of Small Cell Locations” by the FOC

Date in the “Deployment Schedule,” in Attachment A to this Small Ceil Service Order T-Mobile
shall receive a credit per Small Cell Location as follows:

 

 

 

 

 

FOC Date Milestone Date Missed Service Credit Due to T-Mobile

10-20 days 50% of one month’s MRC

21-30 days 100% of one month’s MRC

31+ days 100% of one day’s MRC for each day past the FOC
Date

 

 

 

The credits above shall continue to accrue until the Service Commencement Date. If and to the
extent a delay or failure of Carrier to meet the FOC Date was caused by the acts or omissions of a
local governing authority or power company that was not precipitated by the wrongful act or omission
of Carrier and that must be performed or completed before Carrier can complete installation of the
Equipment at the Small Cell Location, then delay credits shall be deferred day for day due to the

event,

f.

Carrier will credit any such amount to T-Mobile within 60 days of the date it was earned.

g. Non-Standard Pole Replacements. The Carrier will incur the costs set forth in the table beiow for

non-standard pole replacements for six hundred forty-five (645) Small Cell Locations. T-Mobile
shall pay all costs within ninety (90) days of receipt of Carrier’s invoice which will be sent
promptly after Carrier completes the non-standard pole replacements. The maximum aggregate
amount that T-Mobile shall be liable for uniess the Parties otherwise agree in writing is
$3,762,200. If any additional costs for non-standard pole replacements at Small Cell Locations
are necessary, then Carrier shall notify T-Mobile, and any additional costs must be approved by
T-Mobile in advance in writing. T-Mobile shail pay any agreed upon additional costs within
ninety (90) days of receipt of Carrier’s invoice which will be sent promptly after Carrier
completes the additional non-standard pole replacements. If additional Carrier customers utilize
a pole located at any Small Cell Location for which T-Mobile paid Carrier for the pass-through
costs described in this section C.2.g during the Circuit Term, then Carrier will refund a pro-rata
share of the applicable costs paid by T-Mobile within sixty (60) days of the date that such
second customer utilizes the pole. By way of example, if T-Mobile paid pass-through costs of
$15,000 for a pole replacement at a Small Cell Location, and a second Carrier customer
collocated at the Small Cell Location, then T-Mobile would be entitied to a credit in the amount
of $7,500,
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 20 of 57
DocuSian Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

Average Pole Replacement Total Not to Exceed

   

el EMR 8= Small Cell Locations ome eeer ES ieee ceed tee cele}
Non-Standard $5,832.87 $3,762,200

Upon T-Mobile’s request the Carrier shall provide documentation for the actual charges for all
pass-throughs.

         

D: Small Cell Service

1) After deployment, Carrier will continue to provide the Small Cell Locations and Segments, and
associated Equipment, for T-Mobile’s use in conformance with the Small Cell Service Schedule and its
Technical Specifications. This includes, without limitation, maintaining all rights and agreements
necessary to provide the Small Cell Locations and Segments to T-Mobile.

2) From time to time, T-Mobile may notify and Carrier shall remove Equipment from a Small Cell Location
(e.g., antennas) and replace It with new Equipment specified by T-Mobile; provided that the
Equipment does not exceed the specifications set forth in Section 1.1 of Exhibit E-1 (the Small Cell
Service Schedule Technical Specifications) to the Agreement. Carrier will pick up the new Equipment
from T-Mobile's market warehouse and will return the removed Equipment to T-Mobile's market
warehouse.

E: Reporting Activities

Carrier will provide a summary project plan derived from detail on a per Small Cell Location basis every
month for the duration of the project outlining the current and future project status. The following items will
be included, project start date, key milestones, fiber, Equipment procurement/staging, Equipment testing,
Equipment installation, Service testing, network activation, permitting, pole attachment status, and
commitment level status.

As Small Cell Locations are deployed, Carrier will provide T-Mobile with mutually agreed upon reports of
operational and technical performance of the Service at those Small Cell Locations, and in aggregate.

F: Regulatory Compliance

Carrier will complete regulatory compliance for each Smail Cell Circuit consistent with Exhibit D of this Small Cell
Order and provide T-Mobile with evidence of such regulatory compliance in a mutually agreed upon format
which will include the items described in the FCC Environmental Compliance Checklist, the current form of which
is set forth in Exhibit D of this Small Cell Order. T-Mobile may update the FCC Environmental Compliance

Checklist at any time.

G: Equipment Attachment Fee Increases

If at any time after the date that T-Mobile commences payment of the Annual Pole Attachment Fee (which shall
in no event exceed the maximum amount allowed by applicable jaw), the Annual Pole Attachment Fee increases
by more than twenty-five percent (25%) over the expected total increase based on the known escalator in effect
upon the Effective Date of this Small Cell Order, then T-Mobile may provide notice in writing of its request for a
relocation of the affected Small Cell Circuit(s), or T-Mobile may terminate the affected Small Cell Circuit(s). The
known escalator will be set forth in an amendment to this Small Cell Service Order that the Parties will execute
upon completion of the Design Phase. The increase in the Annual Pole Attachment Fee will be determined as
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 21 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F 45BBF31 1

follows:

Actual Increase -~ Expected Total Increase > 25%

“Actual Increase” = (Actual rate) / (Year 1 Rate)

“Expected Total Increase” = (1 + Escalator) “ (Year of Circuit Term - 1)

If relocation is requested by T-Mobile, then T-Mobile may port the affected Smail Cell Circuit(s) pursuant to the
Small Cell Service Schedule. If T-Mobile terminates a Small Cell Circuit in accordance with this Section G, then T-
Mobile will pay an early termination charge as liquidated damages equal to the sum of all reasonable, documented,
and applicable (1) cancellation, termination or similar charges assessed on Carrier by a non-affiliated third party
and actually incurred by Carrier with respect to the terminated Small Cell Circuit, (2) actual costs and expenses
incurred by Carrier in constructing and provisioning the Small Cell Circuit, and (3) actual costs and expenses
incurred by Carrier in decommissioning the Small Cell Location. The NRC paid by T-Mobile and fifty percent (50%)
of the MRC paid by T-Mobile as of the date of termination will be subtracted from any early termination charge.

H: Major Deployment Failure

Beginning sixth months after the end of the first month stated in the Deployment Schedule and at each three
month interval thereafter, Carrier will be benchmarked against their total Deployment progress as finalized in
the Deployment Schedule. If at any interval Carrier is fifty percent or more deficient in deploying the Smail Cell
Locations, then Carrier will owe T-Mobile a credit (which may be applied to any amounts due under the
Agreement) in the amount of 20% of all NRCs due under this MSO. These credits are in addition to any other
credits under this MSO, T-Mobile will also have the option to terminate this MSO without any further liability
(including any amounts that would ordinarily be due for early termination). If exercised, then Carrier must: 1)
issue the credit as outlined; 2) cease all additional Deployment activities and be unable to invoice for any Small
Cell Location not deployed as of the date of termination; and 3) continue to operate all Small Cell Locations that
have been deployed for up to twenty-four months after termination (the “Migration Period”), provided, however,
that T-Mobile may elect to cease Service on a Small Cell Location by Smali Cell Location basis at any time during
the Migration Period.

I: Agreement Controls

Unless expressly provided otherwise in this Small Cell Service Order, the Service shall be in all
respects governed by the terms and provisions of the Small Cell Service Schedule and the Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused this Small Cell Service Order to be executed
by their duly authorized representatives as of the Effective Date.

 

 

 

 

 

Zayo Group, LLC T-Mobile USA, Inc.
Signature: Signature:
Name: Name:
Title: Title:
Date: Date:

 

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 22 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

Attachment A
Firm Order Commitment Date (FOC)

Deployment Schedule

Provided Post Design Phase

 

  
   

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i mittee | Mi nn Number of small cells eon : _ Minimum ‘Cumulative Number of
“Small Cell Locations - Delivered Per Month pe ~ Small Cell Locations :
31-Mar-19 0 0
30-Apr-19 0 0
31-May-19 0 0
30-Jun-19 0 0
31-Jul-19 19 19
31-Aug-19 23 42
30-Sep-19 10 52
31-Oct-19 15 67
30-Nov-19 15 82
31-Dec-19 20 102
31-Jan-20 25 127
29-Feb-20 30 157
31-Mar-20 35 192
30-Apr-20 50 242
31-May-20 60 302
30-Jun-20 60 362
31-Jul-26 70 432
31-Aug-20 72 504
30-Sep-20 70 574
31-Oci-20 60 634

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 23 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF 53-76 1F45BBF31 1

EXHIBIT A
Small Cell Service Installation Responsibilities

The attached matrix illustrates the Party responsible for the tasks identified below and the payment of ail
fees, costs and expenses related to such tasks. Except for the T-Mobile Requirements identified in this

Exhibit A and Exhibit B, Carrier, at its sole cost and expense, is responsible for all other aspects related to the
Small Cell Service, including, without limitation, permits, entitlements, zoning, pole attachment rights,
Standard Pole replacements, construction, installation, software, hardware, materiais and providing of services
necessary to provide the Small Cell Services.

“Standard Pole” is: (a) any wooden utility pole of any class up to 45’ above ground level; (b) any concrete
pole without internal raceways up to 35’ above ground level and; (c} a 35’ above ground level composite pole.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Responsibility
Small Cell Location Development

Regulatory, Legal, Zonin Permitti Carrier

Munici i in Carrier

Notifications Carrier

ROW and Streetlight Agreements Carrier

Photo Simulations Carrier

Planning and Application Fees Carrier

Regulatory Compliance (Tribal - Pass through} Carrier

Vendor Site Walk Participation Carrier

Misc. Fees and Document Preparation Carrier

Small Cell Location

Design & Engineering [Non-RF) Carrier

Design & Engineering (RF) T-Mobile

A&E Drawing Sets Carrier

Permits & Filing Fees Carrier

Pole Attachment Fees T-Mobile

Equipment & Materials Carrier

Implementation Carrier

Turn-up and Commissioning Joint

Road / Sidewalk Restoration & Traffic Control Carrier

and Standard Pole replacement Carrier

Cell Location Powe

Design & Engineering Carrier

Permits & Filing Fees Carrier

Equipment Attachment Fees Carrier

Equi i er Cut-off, mounting brac Carrier

Implementation Carrier
tivatio lnspecti Carrier

Road / Sidewalk Restoration & Traffic Control Carrier

 

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 24 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF 53-761 F45BBF311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Power charges up to $40/month/Small Cell Circuit Carrier
e iL Circuit (Pass-throu
Logistics & Inventory Management
letize and Pre i ovide T-Mabi
specified in Ex. B) T-Mobile
Pick up T-Mobile provided Equipment and deliver all Equipment to the Carrier
Small Ce io i
Warehousing of Equipment provided by T-Mobile T-Mohile
Warehousing of Equipment provided by Carrier Carrier
Small Cell Location Integration Joint
Ci lpment
Smal} Cell Radio Mounts and/or shroud pole attachment Carrier
- i i shroud inte equipment i i Carrie
Antenna Mount and/or pole attachment bracket Carrier
Small Cell Radio (as specified in Ex. B) T-Mobile
Antenna {as specified in Ex, B) T-Mobile
c a te e i o served for [- j Ows:
4 mid-band ports and 6 high-band ports Carrier
Equipment Spares (as specified in Ex. B) T-Mobile
Macro Hub Site
POP Equipment and “Make Ready” for Carrter’s fiber (as specified in Ex. B) T-Mobile
Space in conduit for Carrier's fiber {as specified in Ex,.B) TMobile
Discussions with T- i S fled in Ex. B : il
Network Fiber
Design & Engineering Carrier
Permits & Filing Fees Carrier
Easement & ROW Access Fees Carrier
Equipment & Materials Carrier
Implementation Carrier
Fiber Underground Construction Carrier
Road / Sidewalk Restoration & Traffic Control Carrier

 

Fiber Pole "Make Ready" Engineering .and Construction Carrier

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 25 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F45BBF311

EXHIBIT B
T-Mobile Provided Equi t
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 26 of 57

 

DecuSign Envelope iD: F342E049-EA9C-4F74-AF53-761F 45BBF311

EXHIBIT ¢
Service Order Small Cell Location

 

Fier

Distance ¢

cham site
see pe Eocatlon te mt pele o
Jarisdiction 3) T-tobite Point] |. bispe “op | Non Standard Pole < Annual Pole

HNTOOSDA TED
29.728902
‘Sinai Cell

HH10SBA

Small Celt 95528591
Smal
HN109BA AGEQIOSA
26,692333 -95,528619

HN1012BA
Smal Cell
Smaii Cell 28,707320

Smal Ceth

Celt
Smail Celt

Small Cell 29, 722986
Small Cell 28, 708612 -95.510514

Call 20.726760 O5.501376
Smail Cell
ASEOOIBA
Small Celt 20, 7D4801

Small Cell

Small Cell 20.691271 of Houston
Smal

HN1O284 Cell 7H.726840 B5545143
Cell 29,.651944 35008275 of Houston

AZEOOIC

Cell

Smal Cell
AGEDIOGA

Cell

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 27 of 57

 

 

DocuSign Envelope ID; F342E049-EASC-4F74-AF 53-761F 4588F311

- Distance
fom She
: : . et location ta : : ey a
. darisdiction. T-Mobile ..| Spite Point]. : * : st Nan Standard Pola Annual Pole

Small Cell AJEOINSA

Small Cell
20,752029 *95.457851
55.605205
HNICSSBA 20.665522 85514697
A3EO1RBA
25 661426 +85,503296
29.660518
AJEDTOA
Cali
Small AIEGTOIA
-O5.639317
Small Cail
Smail AJENIIIA
Small Cet!

HNIO74BA Call 29.723118

Small Cail ASEDIDSA

29.723200

29.670184 95.659226

-95.562628

Small Ceft AGEODBTA,

Catt
Small Catt ASEO1ISG

29.685276
Small Cell

23.683871
Small Cett AZEOOIEA

 
 

Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 28 of 57

DocuSign Envelope ID; F342E049-EASC-4F74-AF53-761F 45BBF311

“pistance ;
from Ske
: . . lacatlon te . J yee
; dersdiction «7 T-Mobile < | Spilee Point! we} co] Non Standard Pale -] Annuel Pete
Pole
29.725045 -95.595137 645.00 wad
Exlanded

AJEOISA TaD

Smad Celt 23,673048 95,5513 15

AJEON 15G
Smak Celt 29,743305 -95,467084

Cell 29.723767 -95.535452
Smad Celt
AJEOL15G
Smad Cait ZA.607T77

Smat Cell 29,871050
HNISS1BA,

29,688193

29,683363 -95.555432,

HN112BA
20,880877

29,680339 -95.548135

~85.550523 ASEO! 150
STAB 29.696325

HNI38iBA_SiLAB 28.641647 ~95.525266
HNIS6IBA_6ILAB
AJEOISSA
23,750639

Call 28.B55905
Smal Cait 29,685201
HN1149B4A
29.686163
Smai Cell 29.67B487
Smal Cell Exlended
HNS183BA
Calt 29.666 162 -95.626195

29.690377 05.624 147 AJEDMIG

RNS0BA_HLAB Smai Cell
95. AJEO18I8

4iLAa Sma Celt
AJEQIGA,

 

Smai Celt 29,703706 -99,626913
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 29 of 57

 

 

DacuSign Envetope ID: F342E049-EA9C-4F74-AFS3-761F 45BBF311

Distance
trom Site
. locatlen to , Co
2 ludsdiction - T-Mobile | SplicePoint} . Non Standard Pola | Annvel Pate

371 545.08 Tea
20. 6B9134
Teo
TSSHA ASEONEIG Tea
HNIIG6BA,
‘Small Gail 2.703678
HNI2328A_{1LAB ‘Simad Cell
HG
HNTITOBA
2.701317

29,658558 of Houston

AJEDITSA
~95.604615
of Houston
ATEOMIC

29,663320

29.569884 -95,6022T2

HATIBEBA -95.653569

29,.678213 -95.602543

ATEOOIG

HNI182BA,
79.688633 ~96, 620126

29.684503 -95.596007

-D5.567652
29,689385

HNI210BA ~95.590266
29,679525
AGTEQHIG

-95.690316
29,676295

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 30 of 57

 

 

DocuSign Envelope H}: F342E049-EA9C-4F74-AF53-761F 45BBF 314

Fiber
Distance
fiom Site .

- . 7 :] location ko : rn . . a :
ms wet . . fp ‘Surlsdiction *--|  FMablle <_] Spice Paint] |. =: Sips 272 D Men Standard Pole.) “Annual Pofe
“EeMoble Site lt: < |: : : : : an : Cost
23.677415 O5.587239 Houston
HNIS04BA_172A8
5.445390
aTLAa of
AJEO108A
HMI231BA 95.533223 af Houslon
Smal Celi
AJEN1IS
Cal -85.548298
Smai Coll
AERTS
Small Cei 2.675510 -95.541530 of Houston
Smal Cell AJEGMIC
HN1239BA. 29.672599 -05.593645
Smal Cei

Smad Cell
AJEMSEA
-95,542285 at
HAN370BA_41LAB Smal AJEOIB
95528254 of Houston
SILA Smai Cell AJEOISBA
$5.532132
HN13828A_71LAB Smai Coll AJEOISRA
29.04026 -95,530132
SILA Small Catt AJEDISBA
25.674461 ~95.528351
AILAB Smai Cett
AZEDI1EG
95.6337 15

-B5.614675
20.855727 95.5147
Smad Cott AZEOISBA
~95.527830
Small Cell

Smead Cell 29,864108 -95,628242 of Houston,
HNIH25A, ASEOOSA,
HN SSBA 5.553610

ABEDIO5A,
29.665551 95. 518672
AGED OSA,
29685219 -95.521445,
ASEOTOSA,
29672159 ~95.526304
Smad Cell ASEOIOSA,
HNN27454, ~95.532d20
Smaii Cet

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 31 of 57

DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F 45BBF 311

: Satution

. dudsdictlon “T-Moblia
‘Small Cell
ASENINSA
Call 29.671792 ~O5.5392527
Small Cell
Sinall Geli
HN1284BA,

29713297 ~95.610817
29.707054 -96.623838
Small
Small Celt 29,771651
95.594907
Smell Celi
HN1293BA,
Small Cell

ASEOIIEG
29,713985

HN13538A_31LAB

AJEQOSG
~95.623880
-55.608082 ATENOSGA
20,.694765 *95.574B8S
AJEOIB
HN1313BA 85570808
29.684581 795.567330-
BATZ8A_SILAB
AJEDITAA
Small 29.706953 +95.408047
Smal Cell 22,
AJEQITAA
Call 29,705498 +95.502514
AIECZ00A,
23.738336 -95.476739-
AIEO!
23,709015
AIEQITAA
29.705053 95.680825

+95.408915
28.701801

Distance
from site
tocation to
Spllee Polat

Extended

on Stendard Pale

Annual Pole

Escalator %
TaD

TaD

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 32 of 57

DocuSign Envelope 1D: £342E049-EAIC-4F74-AF53-761F 456BF311

Smati

HANIA

HNEA45BA

HALIS3BA,

HA1I70BA,

HNIZ7IBA

HBNL3S4BA,

HN 127 88a,

HN127 13,

HH1313BA,

SILAB

S1LAB

TILAB

41LAB

Small Call
Small Coll

Small Cell

Smatl Cal
Smait

Smal Cail
Simati Cell

Smati Call

Smati Cail

Smali Cell

Simatt Cell

Smal Call

Smalt Call

Smati Geil

Smalt

Smatl Cell

Small Cell

Small Cett

Smaii Cell

29.700149

29,697603

29.715826

29, 707557
23.

29,712004

20,721249

23.

29,731376

29,732639

29.7364

20.707433

29,734215

95.488635

85.544850

“BS.A95 156.

-95.614610

5.403769

-95,.482965.

5.487660

-95.476785

O5.48d7 14

95.4824

~O5.484017

-95.575013

ATE526
55.

Jusisdictlan

of Houston

¥-Moblle

AJEGTFAA

AJEGTIAA

ABH TGA
AJERG1BA

AJEDIT4A

AQED2008

ASEDITEA

AXECITAA

ASEDITSA

AZECOGSA

Distance
from Site
location to
Spilee Polat

Extondod
HD

Non Stendard Pole |. Annuatiole
Foo
oo

 

 

 
 

Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 33 of 57

DocuSign Envalope ID: F342£049-EA9C-4F7 4-AF 53-761 F 45BBF 1 t

Finer
Distance |"
from Site
wes wp Foration to Ltt an .
Jurtséletion, “TMobile -] Splice Point we : +. +. Mon Standard Pole .| “Annwal Pole

ASEO200A, TaD
23.730205 -95,.469236

“DS.466876
HN1392BA_7ILAB

28,735211 -95,.468166,
HN1292BA_ SILA
HNTSS5BA 5.
SILAB

“S5.51367t
HN1313BA_BILAB

cel 28.735273 -95.419650
Smai
-95.412646 AXECIGIB
HN1371BA, Suna Gell
AZEGIISG
Smal Cell 28.732413 -99,.415157
Smal
-95.424728
HN1371BA_GILAB Smal Gea
ASEGISEA
7ILAB Smat Cel 28.646075
HA41284 Agco0gIA,
Smal Cell 2B.B44356
ATEOISIA
29,7 14644 “95.5016
Smai
ATEOIIAA
Small Cel 28,647087 -95.603267T

7.085555
Smad Cell ‘29, 628008 “OS.497599

20.637236 ~95.505563
‘29,698898

ASEGISSA
‘Smal Cel 29,841718

Cel 20.738085 95408470 Extended
HNT281BA 43LAB Sma Cell HO
HNLIZBA ASEDOIBA
Smal Cell 25,732B88 235.)
AGEOOISA
-35.497797

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 34 of 57

DocuSign Envelope ID: F342E049-EA9C-4F74-AF 53-76 4F 45BBF31 1

* Jurisdiction T-Mobile - Soy Saye Nox Standard Pote . | Annual Pole

of Houston 2D Teo
D0
20,725837 -95.495576 ASEODIBA TaD
Extended A Teo
ATEOO1GA
TED
TaD
AJEOOUA
Small Cet 29.714665 -95.527335 AJEDGSA TaD
Small TaD
TED
41LAB Small Celt TaD
HN1314B4, Small Cot 20, FBS -95,505532 Teo
Extended
Small Celt 20751456 795.501 247 AIEDDBA TaD
Extended | TED
AXEDOIA
HN128. Small Coil ea FABOET O5.497972 . TeD
Extended
HN1393BA_21LAB Small Cet! 20,735420 ~95.474081 AJEDZ00A. Teo
Extonded . TED
AQEODIGA Extendod
HH12728A, Smali Cell 29, 896971 35, TeD

Smali Call “OS 4BG045: Tab
Small Cail 35, 756714 “OS. 4B4204 A TaD

HNI2723A_BILAB Smal Cell 25,400608 -95,499501
HNL46654,

RN12728A_ S1LAB Small Call

HH 16384, Tall

KHTIBBA, Smak Call 20710787 95, A5B062

Smali Cell 28, 703550 95.474 142

95469026 AJECTFA
HNTASIBA Teil Extended

Smali Cell 25,708970 ~35.465550
Extended

HN13208A_31LAB Smatt Cell 23,734992 -85,576174 KID
HNId9iBA, Exlended

-95.467401
Exlerded
HAIS9EBA MD
25.731261 795.661660 ASEOOS7A

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 35 of 57

 

DocuSign Envelope ID: F342E049-EA9C-4F74-AFS3-761F45BBF311

Fiber -
Distance
from Site

foratlon ta Let .
Juisdiction T-Mobile Splice Point). *- . hoot tT Non Standad#ofe Annual Pote
MacroHub | : Fee

AICHOHA
Small Cell 29,577 136 95486343

AICDBA
HN13645_4/LAB Small Celt 23,702274 -95.4399"1 Extended
AJEDITA
GILAS Small Cell 29,704115 85.441179
JILAB Small 5 Entenced

Cell 95,564283
HNG71BA_7iLAB Small Cell 29.732343 -95.425539

14 AJES1StH
TiLAB Small Cell 23.732926 85,.445225
HN172B8A, Small Coll
+95.455047 AJEG1618
Small Cell 29741349 *95,454352
HNIS21BA AIEGHSTA
Small Cell 29,737069 +95.465422

AJES ISIS
HNTa648A_O1LAB Small Cell Extended

AJEDITA

HN13655A_31LAB5 Small Celt Belalre Extended
AJEGOSTA,
Small Coit 2R.T34T1T AIECOWA

Small Cell 29.74.1980 85.005 159 Extended

Celt ~95,508222
HN13728.4_7ILAB Small Cell 29, 737808

BILAB Celt 23,.743134 95.426428

Smal 195.4 16471 AJEIINIS
Small
AJEOIES
Sinati Cell 29.74 1544 58.
HNIB44BA
Coll 95.484424 AIEDZ0A,
BAHS998A_STLAB Exlended
HNISS2BA, ASEDBSTA
TILAB 29.724171 +40
41LAB Small Cell 29,716510 Exlended

35. AJEOISIE
TiLAB Smali Cell 29.727363 95.605574
HAN1321BA_21LA6 Smalt 29,731121 Extended

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 36 of 57

 

DocuSign Envelope iD: F342E049-EA9C-4F 74-AF 53-761 F45BBF31 1

Distance
from Site
. . locatlon ta . oe, De
Jurisdietlon. «=f T-Mobile | Syilice Point : , . Non Standard ote Annual Pole

HN1321BA_3ILAB Smal! Ceil 23.725881 of Houston TaD
HNI321BA_SILAB Smati Cell 29,769565 -95,569694 4 TaD
HNWHBA_11LAB Smai Cell 29.740514 ~95,4659722 TaD
HNI21BA_AILAB Small Cell 29,.725627 95.559524 AJEDOB7A Tap

Smahi Cell 2.733026 -95.602355 ASEDOR7A Tap

AZEDOITA,
HN1322BA_41LAB Smatt Cell

AZEDCRTA
Small Cell 29,739921

29.743218 AIEOOR7A
Smati Call

29,732687 +95,575092 AXEORRTA

9.740223 AJEMA7A
Gell
AJEDSITA
HN1I65RA_SiLAB Smal Cell 23,705869
HNIGOIBA AJECOICA
Small Celt 29,715603 85,5 15704

Smaii Cati 20,719729 ~85,610827

~O5.654040 AJECOIDA
Sinail Celt 2.

29.765216 SS.481 037 AJEL2G0A,
Small Cel 29,
HNIEI4BA
29,763989

AJEI20A
Small Cell
A3EQVA
Small Cell 20,739004 +95,521123
HN1822BA
Small Cell 28.731693 85515040

Cell 20.734162 795.519626 AJERHA

AJEO1IEG
29. 747616 SS.570015

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 37 of 57

 

 

DocuSign Envelope ID: F242£049-EA9C-4F 74-AF53-761F 4580F311

Fiber
Distance
from Site
: . ‘ . logation Eo
‘forsdiction =|] T-Mobile | Splice Polat

: _ Non Standard Pola | Annual Pole
‘Pole
HAN373BA_B1LAB 23,749660 95572262 545.00 Tap
Extended
35.571955 AJEDOATA TG
HNI324BA_21LAB

85.514128
HNI2R4BA_7ILAB Smad Cati 23.796244
AJEOIB
BILAB Small Cel 20.730445 ~95.436230
HNI34BA_7ILAB maa
AQEOIB
HNI374BA_11LAB Sma Cell

SILAB Smai Celt S5AIG686

‘Small 5.460762
‘Small Cel
HNT647BA AQED2O0A,
‘Smal Cali 95, 485590
‘Smal
A3E0200A,
‘Smad Cell 20. 74045T

Smai Cell 29,738365 95 484158
Smeal Cell 29,738787 95.48865i

Smal Cell 29,753669 795.482891 AGEDZO0A,
RH1658BA,
Smal Coll 29.704872 -95.554774 AGEDI

Smak Coll 20.733051 +95.605961 ATEDORTA.
HHI667BA
Smal Cell 29.762616 95.467549 ATEN2004,

Call AQEQUISG
Smal Cell AG
Mo
AGEOQUSG
Smal Cell 29.74954 795.418635 MD
AD
AGEQIISG
BNTISSBA_61LAB Smal Cell 29.702802 oO
HN1G53BA
FALAB Smal Cell 29704445 -95, 546643 MD
Exlendod
BiLAB Smatl Cell 29.705145 795,545 100 MO
HD
we7azett ASEOOIDA,
at Houston: Mo

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 38 of 57

 

 

 

 

DocuSign Envalope iD; Fa426049-EA9C-4F74-AF63-761F45BBF311

Distance
trom She
a Bosak Py Lk we LT . cop: mo are : . location te . .
Smalt Sahin Pee pt wep Be fo vdueisdicvon |] Mobile | Splice Point ep | Non Standard Pote } AnnustPole
Wj Vendor site3D H : 1

Small Catl ASEROGSA
Small Cetl
ARERGIA
Small Celt 23,696653 -DR.5I2507F
HNISHSA
29.695070 95.542390 ASERDA

ASEGGERA

AJECEIOA
Sinall Celt 23,782618 35496776

AGEDIOGA
Small Celt 29,694669 -95, 492892

HNT385BA, Smal Col
AZEDIOBA

Small Catt
Cat 79.691220 -35.4876091 ASCHIIA

-95,507639
ASEO1B 1B
23,738493 iy
AJE0161B
29,738238 295.433260
Aas AZEO1BIB
HNI375BA_41LAB Smal Ceti 29, 740564 WS AATTE
HN3046BA A3E01B1B
HANISBA_GILAB Sma Celi 239,746620 95)
Smali Celt 29,747 105 95.455491
Call 29,689124 95.460338
Exlendac
239, 651661 -O5.527718 asD.
29,.653773 95549348
29,671192 -95.529639

05.514 165
Smait Cell

Small Cell -95.456055,

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 39 of 57

DocuSign Envaiopa 'D: F342E049-EA9C-4F74-AF 53-76 1F 45BBF311

The Parties agree that Small Cells listed below have been completed and accepted by T-Mobile as of the Effective
Date of this Small Cell Service Order:

 

HN1082BA
HN10878A
HN1114BA
HN11208A
HN11218A
HN12128A
HN1213BA
HNE216BA

 

 

 

 

 

 

 

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 40 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F45BBF31t

EXHIBIT D
FCC Environmental
Compliance Checklist

2018 SMALL CELL FCC ENVIRONMENTAL COMPLIANCE CHECKLIST CERTIFICATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market: Click here to enter text.
Site Number: Click here to enter text.
Site Coordinates: Click here to enter text.
1. Is this a smail cell installatlon? ff yes, answer items 1A-1D below. Ifthe response to all Yes No
items is “ves,” the facility is not considered a Federal Undertaking or a major Federal go a
action and is, therefore, not subject to NEPA and Section 106 review. If the response to
any item is “no,” see the Supplemental Checklists or proceed with Section 106 and NEPA.
if the proposed installation goes through Section 106/NEPA review, submit the final
report to T-Mobile.
Upon completion of this section, proceed to Items 2-3 below.
1A, Will each new antenna that is part of the deployment fit within a real or Yes No
imaginary enclosure that is no more than 3 cubic feet in volume (no cumulative oq
limit}? O
1B. Will all other new and existing wireless equipment (excluding antennas), whether Yes No
on the structure or on the ground, be cumulatively no more than 28 cubic feet in gO go
volume, exclusive of vertical cable runs for the connection of power and other services,
ancillary equipment installed by others that is outside of the applicant’s ownership or
control (such as a utility-installed power meter), and comparable equipment from pre-
existing wireless deployments on the structure?
1C. Is the new deployment either 1) a new pole no taller than fifty feet (including Yes No
antennas) or no more than 10% taller than other adjacent structures; or 2} a new g oO
facility on an existing structure that does not extend the existing height more than
10% or to a total of 50 feet (including antennas}, whichever is greater}?
. Yes No
1D. is the new facility outside of Tribal lands? q g
2, Does the proposed instailation pass an FAA screen stating that no notification to the FAA is Yes No
required? if “No,” the site must go through 7460-1 notification to the FAA and be q o
registered with the FCC under the ASR program and must go through section 106/NEPA
prior to construction.
3. Does the proposed installation pass an AM screen stating that no further action is Yes No
required? If “Na,” vendor must work with AM consultant to obtain clearance. | C]

 

 

 

Pursuant to Exhibit A of the Service Order dated Click here to enter text.with T-Mobile USA, Inc.,
| have completed this checklist and certify that this project (1) is not subject to Section

106/NEPA review or such review is attached (2); does not require an environmental assessment
(3); does not require FAA notification and FCC antenna structure registration; and (4} does not
require further AM notice or detuning,

Name: Click here to enter text. Date: Click here to enter text.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 41 of 57
BocuSign Envelope [D: F342E049-EA9C-4F74-AF 53-761 F45BBF 311

Company: Click here to enter text,

Title: Click here to enter text. Signature:
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 42 of 57
DacuSign Envelope 1D: F342E049-EASC-4F74-AF53-764F45BBF311

SMALL CELL SUPPLEMENTAL CHECKLIST CERTIFICATION

 

 

 

 

 

 

 

 

UTILITY POLE REPLACEMENTS
Market: Click here to enter text.
Site Number: Click here to enter text.
Site Coordinates: Click here to enter text.
. 4. Is the proposed facility a utility pole replacement? if yes, answer items 1A-1E below. If Yes No
the response to all items is “yes,” the facility is categorically excluded from NEPA and Section gq q

106 review.

Upon completion of this section, proceed to items 2-3 below.

 

 

 

 

 

 

 

 

 

 

 

1A. Can the original pole hold utillty communications or related transmission Yes No

lines? G i

1B. Was the original pole NOT built for the sole or primary purpose of Yes No

supporting licensed antennas? ql Cl

i, Yes No

1¢. Is the original pole NOT considered a historic property? q 0

1D. Will the replacement pole 1) be located no more than 10 feet away from the Yes No

original poie; 2} not exceed the height of the original pole by more than 5 feet or 10% oO gO
whichever is greater AND 3) have an appearance consistent with the quality and

appearance of the original pole?

1E, Does the construction entail no new ground disturbance outside of previously Yes No

disturbed areas? O Ol

2, Does the proposed installation pass an FAA screen stating that no notification to the FAA is Yes No

required? if “No,” the site must go through 7460-1 notification to the FAA and be registered q oO

with the FCC under the ASR program prior to construction.
3. Does the proposed installation pass an AM screen stating that no further action is required? Yes No
if “No,” vendor rust work with AM consultant to obtain clearance. oO Ol

 

Pursuant to Exhibit A of the Service Order dated Click here to enter text.with T-Mobile USA, Inc.,
| have completed this checklist and certify that this project (1) is not subject to Section
106/NEPA review or such review is attached (2); does not require an environmental assessment
(3); does not require FAA notification and FCC antenna structure registration; and (4) does not
require further AM notice or detuning.

Name: Click here to enter text. Date: Click here to enter text.
Company: Click here to enter text.

Title: Click here to enter text. Signature:

 

 

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 43 of 57
DocuSign Envelope ID: F342E049-EASC-4F74-AF53-761F45BBF31 1

SMALL CELL SUPPLMENTAL COMPLIANCE CHECKLIST CERTIFICATION

 

 

 

 

 

 

 

 

STRUCTURES OVER 50’
Market: Click here to enter text.
Site Number: Click here to enter text.
Site Coordinates: Click here to enter text.
2, Will the collocation or collocation-related modification take place on an existing Yes No
structure, including a utility pole or electric transmission tower? /f yes, answer Items oO Cy

1A-1D below. If the response to aif items is “yes,” the facility is categorically
excluded from NEPA and Section 106 review. If the response fo any item is “no,”
complete the appropriate Small Cell Supplemental Checklist Certification.

Upon completion of this section, proceed to Items 2-3 below.

1A. Will all new antennas that are part of the deployment fit within real or Yes No
imaginary enclosures that are individually no more than 3 cubic feet in oO g

volume, and all new and existing antennas on the structure cumulatively fit
within real or imaginary enclosures that total no more than 6 cubic feet in

 

 

volume?
1B. Will all other new and existing wireless equipment, whether on the structure | Yes No
or on the ground, be cumulatively no more than 21 cubic feet in volume, a qO

exclusive of vertical cable runs for the connection of power and other services,
ancillary equipment installed by others that is outside of the applicant's
ownership or control (such as a utility-installed power meter), and comparable
equipment from pre-existing wireless deployments on the structure?
1C. ls the existing structure NOT (1) inside the boundary of a historic district, or Yes No
within 250 feet of the boundary of a historic district; (2) located on a structure cl gq
that is designated a National! Historic Landmark or is listed in or eligible for
listing in the National Register; or (3) the subject of a pending complaint
alleging an adverse effect on historic properties?
41D. Will the deployment Involve no new ground disturbance, meaning the depth Yes No

 

 

 

 

and width of the proposed disturbance will not exceed the previous construction c oO
depth and width, including footings and other anchoring mechanisms?
2. Does the proposed installation pass an FAA screen stating that no notification to Yes No
the FAA is required? /f “No,” the site must go through 7460-1 notification fo the oO cy
FAA and be registered with the FCC under the ASR program prior to
construction.

3. Does the proposed installation pass an AM screen stating that no further action is Yes No
required? If “No,” vendor must work with AM consultant fo obtain clearance. oO n

 

 

 

 

 

Pursuant to Exhibit A of the Service Order dated Click here to enter text.with T-Mobile USA,
Inc., I have completed this checklist and certify that this project (1) is not subject to Section
106/NEPA review or such review is attached (2); does not require an environmental
assessment (3); does net require FAA notification and FCC antenna structure registration;
and (4) does not require further AM notice or detuning.

Name: Click here to enter text. Date: Click here to enter text.
Company: Click here to enter text.
Title: Click here to enter text. Signature:

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 44 of 57
BocuSign Envelope ID: F342E049-EA9C-4F74-AF 53-761 F45BRF 311

SMALL CELL SUPPLEMENTAL CHECKLIST CERTIFICATION

HISTORIC DISTRICT UTILITY POLES OVER 50’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market: Click here to enter text.
Site Number: Click here to enter text.
Site Coordinates: Click here to enter text,
. 1. Will the collocation or collocation-related modification take place on an existing utility | Yes No
pole, or electric transmission tower in active use? ff yes, answer Items 1A-1D below. if o oO
the response to all items is “yes,” the facility is categorically excluded from NEPA and
Section 706 review.
Upon completion of this section, proceed to Items 2-3 below,
1A. Will all new antennas that are part of the deployment fit within real or imaginary Yes No
enclosures that are individually no more than 3 cubic feet in volume, and ail new oO oO
and existing antennas on the structure cumulatively fit within real or Imaginary
enclosures that total no more than 6 cubic feet in volume?
1B. Will all other new and existing wireless equipment visible from public spaces, Yes No
whether on the structure or on the ground, be cumulatively no more than 21 cubic feet oO oO
in volume, exclusive of vertical cable runs for the connection of power and other
services, ancillary equipment installed by others that is outside of the applicant's
ownership or control (such as a utility-installed power meter), and comparable
equipment from pre-existing wireless deployments on the structure?
1C. js the existing structure NOT (1) a traffic control structure, light pole or other Yes No
structure used for public lighting; (2) located on a structure that is designated a National O o
Historic Landmark or is listed in or eligible for listing in the National Register; or (3) the
subject of a pending complaint alleging an adverse effect on histeric properties?
1D. Will the deployment involve no new ground disturbance, meaning the depth and Yes No
width of the proposed disturbance will not exceed the previous construction depth and g Oo
width, including footings and other anchoring mechanisms?
2. Boes the proposed installation pass an FAA screen stating that no notification tothe | Yes No
FAA is required? If “No,” the site must go through 7460-1 notification to the FAA and o oO
be registered with the FCC under the ASR program prior to construction.
3. Does the proposed installation pass an AM screen stating that no further action is Yes No
required? /f “No,” vendor must work with AM consultant to obtain clearance. oO q

 

 

 

Pursuant to Exhibit A of the Service Order dated Click here to enter text.with T-Mobile USA,
Inc., I have completed this checklist and certify that this project (1) is not subject to Section
106/NEPA review or such review is attached (2); does not require an environmental
assessment (3); does not require FAA notification and FCC antenna structure registration;
and (4) does not require further AM notice or detuning.

Name: Click here to enter text. Date: Click here to enter text.
Company: Click here to enter text.

Title: Click here to enter text. Signature:

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 45 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF3114

SMALL CELL SUPPLEMENTAL CHECKLIST CERTIFICATION

HISTORIC DISTRICT NON-UTILITY POLES OVER 50°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market: Click here to enter text.
Site Number: Click here to enter text.
Site Coordinates: Click here to enter text.
3. 1. Will the collocation or collocation-related modification take place on an existing Yes No
structure? ff yes, answer items 1A-1E below. Ifthe response to all items is “yes,” the Cl gO
facility is categorically excluded from NEPA and Section 106 review.
Upon completion of this section, proceed to lems 2-3 below.
1A. Will all new antennas that are part of the deployment fit within real or imaginary Yes No
enclosures that are individually no more than 3 cubic feet in volume, and ail new cy gO
and existing antennas on the structure cumulatively fit within real or imaginary
enclosures that total no more than 6 cubic feet in volume?
1B. is the antenna the only equipment visible from ground level, immediately Yes No
adjacent streets, public spaces at ground level, or public spaces within a q gO
building interior (interior mounted antennas) or is the anienna installed using
stealthing techniques to match or compliment the building exterior or interior
(building mounted antennas)?
1C. Will there be NO damage to historic material upon Installation or removal? Yes No
O O
14D. Is the existing structure NOT (1) a traffic control structure, light pole or other Yes No
structure used for public lighting; (2) located on a structure that is designated a National oO cl
Historic Landmark or is listed in or eligible for listing In the National Register; or (3} the
subject of a pending complaint alleging an adverse effect on historic properties?
1E. Will the deployment involve no new ground disturbance, meaning the depth and Yas No
width of the proposed disturbance will not exceed the previous construction depth and oD g
width, including footings and other anchoring mechanisms?
2. Does the proposed installation pass an FAA screen stating that no notification tothe | Yes No
FAA is required? If “No,” the sife must go through 7460-1 notification to the FAA and g g
be registered with the FCC under the ASR program prior to consiruction.
3. Does the proposed installation pass an AM screen stating that no further action is Yes No
required? if “No,” vendor must work with AM consultant to obtain clearance. g g

 

 

 

Pursuant to Exhibit A of the Service Order dated Click here to enter text.with T-Mobile USA,
Inc., I have completed this checklist and certify that this project (1) is not subject to Section
106/NEPA review or such review is attached (2); does not require an environmental
assessment (3); does not require FAA notification and FCC antenna structure registration;
and (4) does not require further AM notice or detuning.

Name: Click here to enter text. Date:
Company: Click here to enter text.
Title: Click here to enter text. Signature:
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 46 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F45BBF311

SMALL CELL SUPPLEMENTAL CHECKLIST CERTIFICATION

MULTIPLE PROVIDER STRUCTURES OVER 50’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market: Click here to enter text.
Site Number: Click here to enter text.
Site Coordinates: Click here to enter text.
4, 1. Will the collocation or collocation-related modification take piace on an existing Yes No
structure, including a utility pole, light pole or electric transmission tower? /f yes, answer oO oO
ltems 1A-7D below. If the response to all items is “yes,” the facility is categorically
excluded from NEPA and Section 106 review.
Upon completion of this section, proceed to Items 2-3 below.
1A. Will all new antennas that are part of the deployment fit within real or imaginary Yes No
enclosures that are Individually no more than 3 cubic feet in volume, and all new oO oO
and existing antennas on the structure cumulatively fit within real or imaginary
enclosures that total no more than 6 cubic feet in volume?
1B. Is ONE of the following True? (1) Is the structure a pole structure that can support Yes No
at least three providers AND will all other new and existing wireless equipment, whether cy g
on the structure or on the ground, be cumulatively no more than 28 cubic feet in
volume, exclusive of vertical cable runs for the connection of power and other services,
ancillary equipment installed by others that is outside of the applicant’s ownership or
control (such as a utility-installed power meter), and comparable equipment from pre-
existing wireless deployments on the structure? OR (2) Is the structure a non-pole
structure that can support at least three providers AND will all other new and existing
wireless equipment, whether on the structure or on the ground, be cumulatively no
more than 35 cubic feet in volume, exclusive of: (a) vertical cable runs for the
connection of power and other services; (b) ancillary equipment installed by others that
is outside of the applicant’s ownership or control (such as a utlity-installad power
meter); and (c) comparable equipment from pre-existing wireless deployments on the
structure?
1C. Is the existing structure NOT (1) inside the boundary of a historic district, or within Yes No
250 feet of the boundary of a historic district; (2) located on a structure that is Oo ol
designated a National Historic Landmark or is listed in or eligibie for listing In the
National Register; or (3) the subject of a pending complaint alleging an adverse effect
on historic properties?
1D. Will the deployment involve no new ground disturbance, meaning the depth and Yes No
width of the proposed disturbance will not exceed the previous construction depth and g cj
width, including footings and other anchoring mechanisms?
2. Does the proposed installation pass an FAA screen stating that no notification to the | Yes No
FAA is required? If “No,” the site must go through 7460-1 notification to the FAA and g oO
be registered with the FCC under the ASR program prior fo construction.
3. Does the proposed installation pass an AM screen stating that no further action is Yes No
required? /f “No,” vendor must work with AM consultant to obtain clearance. oO q

 

 

 

Pursuant to Exhibit A of the Service Order dated Click here to enter text.with T-Mobile USA,
Inc., I have completed this checklist and certify that this project (1) is not subject to Section
106/NEPA review (2); does not require an environmental assessment (3); does not require
FAA notification and FCC antenna structure registration; and (4) does not require further
AM notice or detuning.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 47 of 57
DocuSign Envelope iD: F342E049-EA9C-4F74-AF53-761F45BBF 311

Name: Click here to enter text. Date:
Company: Click here to enter text.
Title:__Click here to enter text. Signature:
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 48 of 57
DeocuSign Envelope iD: F342E049-EA9C-4F74-AF 53-76 1F45BBF311

EXHIBIT B —- FORM OF
BILL OF SALE

KNOW ALL PERSONS BY THESE PRESENTS that, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, Zayo Group, LLC
(“Buyer”), a Delaware limited liability company (“Buyer”), does hereby purchase from

,a (“Seller”) and Seller does hereby grant,
bargain, sell, assign, convey, transfer, release and deliver unto Buyer, free and clear of any and all
encumbrances, good and valid right, title and interest to the all Sellers’ property, as more fully
described in Exhibit 1 attached hereto (“Purchased Assets”).

Seller hereby represents and warrants to Buyer that (i) immediately prior to the delivery of
this Bill of Sale, Seller was the sole owner of the full legal and beneficiai title to the Purchased
Assets and that Seller had the good and lawful right to sell the same; (ii) good and marketable title
to the Purchased Assets is hereby vested in Buyer free and clear of all liens, claims, encumbrances
and rights of others; (iii) to the best of Seller’s knowledge and belief, no regulatory or other private
or governmental approvals are necessary to convey the Purchased Assets to Buyer; and, (iv) all
taxes and assessments relating to the Purchased Assets, if applicable, which are attributable to
periods prior to the date of this instrument have been or shall be properly rendered by the filing of
timely returns and reports and promptly paid by Seller.

This Bill of Sale has been duly authorized and executed and, upon its delivery to Buyer,
shall be binding upon the successors, legal representatives and assigns of Seller and shall inure to
the benefit of the successors, legal representatives and assigns of Buyer.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever; and
Seller does warrant and agree to defend forever the full right and title of the Purchased Assets to
Buyer, and the successors, legal representatives and assigns of Buyer, against any person
whomsoever lawfully claiming or to claim the same or any part thereof, by, through or under Seller
and not otherwise. Seller covenants and agrees to execute and deliver to Buyer such further
instruments and documents as Buyer may deem reasonably necessary or desirable to fully assign,
transfer, convey or assure title to all of the Purchased Assets unto Buyer.
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 49 of 57
DocuSign Envelope ID: F342E049-EA9C-4F 74-AF 53-76 1F45BBF31 1

IN WITNESS WHEREOE, the Seller has caused this Bill of Sale to be duly executed and
delivered this day of February, 2019.

SELLER:

 

By:
Printed:
Title:
Date:

 

 

 

 

10
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 50 of 57
DocuSign Envelope [D: F342E049-EA9C-4F74-AF53-761F45BBF 311

EXHIBIT 1 TO BILL OF SALE

Description of Purchased Assets

i]
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 51 of 57
DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F455BF31 1

EXHIBIT C
SUBCONTRACT TERMINATION AGREEMENT

This Subcontract Termination Agreement (this “Agreement”) is dated February 28, 2019 (the
“Effective Date”) by and among Paradigm Telecom II, LLC, a Texas limited liability company
(“Paradigm”) and Interfacing Company of Texas, Inc, a Texas corporation (“ICTX”).

WHEREAS, Paradigm and ICTX have entered into that certain Subcontract Agreement dated
August 4, 2017 (the “Subcontract Agreement”) pertaining to work performed by ICTX on behalf of
Paradigm related to a small cell service ordered entered between Paradigm and T-Mobile US, Inc. for
services provided in Houston, TX (the “TMO Service Order”); and,

WHEREAS, pursuant to a Definitive Agreement dated February 25, 2019 between Paradigm, ICTX
and Zayo Group, LLC, Paradigm and ICTX have mutually agreed to terminate the Subcontract
Agreement,

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

1. Capital terms used herein that are not otherwise defined shall have the meanings as given to them
in the Subcontract Agreement

2, The Subcontract Agreement is hereby terminated as of the Effective Date. For the avoidance of
doubt, the effect of this termination is that all rights to for ICTX to perform work for Paradigm under the
TMO Service Order shall stop.

3, Paradigm and ICTX hereby release each other’s officers, employees, directors, agents and
representatives from and against any and all claims, losses, damages, liabilities, demands, costs and
expenses attributable to, or arising out of, in any way the Subcontract Agreement.

4. This Agreement shall be governed and interpreted, and all rights and obligations of the parties
shall be determined, in accordance with the laws of the State of Texas, without regard to its conflict of
laws rules, All disputes with respect to this Agreement, which cannot be resolved by good faith
negotiation among the parties, shall be brought and heard either in the Texas State Courts located in
Harris County or the United States District Court for the Southern District of Texas located in Houston,
Texas, The parties to this Agreement each consent to the in personam jurisdiction and venue of such
courts.

5, This Agreement may be executed in counterparts and any party hereto may execute any such
counterpart, all of which when executed and delivered shall be deemed to be an original and to which all
counterparts, when fully executed by all of the parties, taken together shall constitute but one (1) and the
saine instrument. It shall not be necessary in making proof of this Agreement or any counterpart hereof to
account for any other counterpart except to the extent to show that another party signed and delivered the
counterpart under which it is asserted to have certain responsibilities or obligations.

6. This Agreement states the entire agreement among the parties hereto about the termination of the
Subcontract Agreement, and supersedes all and all prior agreements, commitments, communications,
negotiations, offers (whether in writing or oral), representations, statements, understandings and writings
pertaining thereto, and may not be amended or modified except by written instrument duly executed and
delivered by all of the parties hereto.

IN WITNESS WHEREOF, this Subcontract Termination Agreement has been duly executed and
delivered by their duly authorized representatives to be effective as of the Effective Date.

12
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 52 of 57

DocuSign Envelope ID: F342E049-EA9C-4F74-AF53-761F 45BBF 31 1

13

Paradigm Telecom IE, LLC

HoeuSigned by:
By: [at Murai

Title: mug tTg-Member

 

Date: February 26, 2019

 

Interfacin Company of Texas

By: ( Carl Murai
Titles Binssesstenias..
Date: February 26, 2019

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 53 of 57
BocuSign Envelope ID: F342E049-EASC-4F74-AF 53-761 F45BBF311

EXHIBIT D

Completed Sites - Tasks and Responsibilities for Work to be Completed

 

 

 

 

 

 

 

(Node Poles)

aspects of permit)

Section/Phase Task Responsibilities
Design SC Profile {SCIP} ICTX
Approved Power Design ICTX
911 Address iCTX
Fiber Route Design ICTX
Fielding iCTX
Permits - TTP Drawn {i.e., prepare all iCTX

 

Submit

ICTX to Submit in Zayo’s name

 

Approved (returned to Zayo
in 24 hours by ICTX)

RoW Owner (City, County, State, etc.)

 

 

 

 

 

 

 

 

 

 

Permits - Drawn (i.e., prepare ail ICTX
Nodes/SC aspects of permit)
Submitted ICTX to Submit in Zayo’s name
Approved (returned to Zayo RoW Owner (City, County, State, etc.)
in 24 hours by ICTX)
Permits - OSP Drawn (i.e., prepare all ICTX
aspects of permit}
Underground (CTX
Arial ICTX
Transport Pole ICEX
Submitted ICTX to Submit in Zayo’s name
Approved(returned to Zayo RoW Owner (City, County, State, etc.}
in 24 hours by ICTX}
TMO Items T-Mobile Material Pickup Zayo

 

T-Mobile Approved 2C/1A4

ICTX will submit ta Zayo for TMO approval

 

 

 

 

 

installed

Survey
T-Mobile NTP Received ICTX will submit to Zayo for TMO approval
~ Construction Set TTP ICTX
OSP Construction ICTX
SC (Pole} Construction iCTX
T-Mobile Hardware iCTX

 

 

 

 

 

Submitted

 

Power Power Meter Ordered Zayo, upon request of ICTX
Power Meter Installed Power Provider
Closeout T-Mobile Close Out ICTX will submit to Zayo for TMO approval

{assumed to be approved by TMO if no response is
provided within <<per ICTX agreement with TMO>>
calendar days)

 

14

 
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 54 of 57
DocuSign Envelope iD: F342E049-EA9C-4F74-AF 53-761 F458BF3ti

EXHIBIT E

ESCROW AGREEMENT

This Escrow Agreement (the “Escrow Agreement”) is made and entered into as of the day of
February, 2019, by and among Paradigm Telecom II, LLC, a Texas limited liability company (
“Paradigm”), Interfacing Company of Texas, a Texas corporation (“ICTX”), Zayo Group, LLC, a Delaware
limited liability company (“Zayo”) and a <entity type> (the “Escrow
Agent”). Paradigm, ICTX and Zayo are referred to collectively, as “Parties.”

RECITALS:

A. Paradigm, ICTX and Zayo are parties to a Definitive Agreement dated February __, 2019 (the
‘Definitive Agreement”) for the sale and purchase of certain assets (the “Transaction”).

B. The Parties have retained Escrow Agent, as agent for the Parties, to hold certain proceeds of the
Transaction in escrow, pursuant to the Definitive Agreement and this Escrow Agreement,

C. The Escrow Agent is willing to hold the proceeds of the Transaction in escrow pursuant to this
Escrow Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:

1, Establishment of the Escrow Agent. Contemporaneously herewith, the Parties will have
established a non-interest-bearing account with the Escrow Agent (the “Escrow Account”). Upon Closing
of the Definitive Agreement, Zayo will transfer funds as outlined in the Definitive Agreement directly to
the Escrow Agent, as directed by this Escrow Agreement.

2, Escrow Period. The escrow period (the “Escrow Period”) shall begin with the transfer of funds by
Zayo to the Escrow Agent and shall terminate upon the earlier to occur of the following dates:

(a) the date on which the Escrow Funds, defined below, are depleted as a result of full
performance of the Definitive Agreement by ICTX; or,

(b) the date which is one hundred and twenty (120) days after the Closing of the
Definitive Agreement.

During the Escrow Period, ICTX is aware and understands that it is not entitled to any funds
received into escrow unless and until the conditions outlined in paragraph 4 are met.

3. Deposit inte the Escrow Account. Zayo agrees that it shall deliver to the Escrow Agent for
deposit in the Escrow Account all monies required under the Definitive Agreement to be deposited into
escrow. The Escrow Agent agrees to hold all monies so deposited in the Escrow Account (the “Escrow
Funds”) for the benefit of the Parties hereto until authorized to disburse such monies under the terms of
this Escrow Agreement.

4, Disbursements from the Escrow Account. During the Escrow Period, ICTX shall complete

construction of certain small cell sites that were under construction at the time of Closing of the
Definitive Agreement. ICTX shall cause to be prepared a “Property Closeout Package,” in the form

[5
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 55 of 57
DocuSign Envelope ID: F342E049-EASC-4F 74-AF53-761F45BBF311

attached as Exhibit A hereto, for each site completed. Upon Zayo’s receipt of a Property Closeout
Package executed by T-Mobile US, Inc. (“T-Mobile”), [CTX shall be entitled to a sum of $21,052.63,

5, Disbursement Procedute.

(a) Upon Zayo’s receipt of the approved Property Closeout Package, Zayo shall notify the
Escrow Agent that it is authorized to disburse payment, in the requested amount, to ICTX.

(b} ICTX shall provide the Escrow Agent with instructions on how funds are to be
disbursed to ICTX,

6. Delivery of Escrow Account,

(a) Upon Closing (as defined in the Definitive Agreement), the Parties will provide the
Escrow Agent with a statement, executed by each Party, containing the following information:

(i) The final Escrow Amount as determined by the Definitive Agreement; and

(ii) A statement as to the manner in which the Escrow Account should be
distributed in the event ICTX fails to complete all the Completed Sites within one
hundred and twenty (120) days of the Closing of the Definitive Agreement. The
Parties shall stipulate such date in this statement.

(b} Upon termination of the Escrow Account, the Escrow Agent shail return to the
remaining Escrow Amount to Zayo.

7, Investment of Escrow Account. The Escrow Agent shall deposit the Escrow Amount in a non-
interest-bearing bank account at

 

8. Compensation of Escrow Agent. Paradigm shall pay the Escrow Agent a fee for its services
hereunder in an amount equal to (3 }, which amount shall paid upon
request of the Escrow Agent.

9, Duties and Rights of the Escrow Agent. The foregoing agreements and obligations of the Escrow
Agent are subject to the following provisions:

(a) The Escrow Agent’s duties hereunder are limited solely to the safekeeping of the
Escrow Account in accordance with the terms of this Escrow Agreement. It is agreed that the
duties of the Escrow Agent are only such as herein specifically provided, being purely of a
ministerial nature, and the Escrow Agent shall incur no liability whatsoever except for
negligence, willful misconduct or bad faith.

(b} The Escrow Agent is authorized to rely on any document believed by the Escrow
Agent to be authentic in making any delivery of the Escrow Amount. it shall have no
responsibility for the genuineness or the validity of any document or any other item deposited
with it and it shall be fully protected in acting in accordance with this Agreement or instructions
received,

16
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 56 of 57
DocuSign Envelope ID: F342E049-EA9C-4F 74-AF 53-761 F45BBF 311

(c) The Parties hereby waive any suit, claim, demand or cause of action of any kind which
they may have or may assert against the Escrow Agent arising out of or relating to the
execution or performance by the Escrow Agent of this Escrow Agreement, unless such suit,
claim, demand or cause of action is based upon the negligence, willful misconduct, or bad faith
of the Escrow Agent.

10, Notices. It if further agreed as follows:

(a) All notices given hereunder will be in writing, served by registered or certified mail,
return receipt requested, postage prepaid, or by hand-delivery, to the parties at the following
addresses:

To Zayo:

Zayo Group, LLC

1805 29" Street, Suite 2050
Boulder, CO 80301

Attn: General Counsel

To Paradigm:

Paradigm Telecom II, LLC
14850 Woodham, Suite B105
Houston, TX 77073

Attn: Carl Merzi

To ICXT:

Interfacing Company of Texas
c/o Pagel Davis Hill P.C.
1415 Louisiana, 22™ Floor
Houston, TX 77002

Attn: Michael Harris

To the Escrow Agent:

 

 

 

 

11. Miscellaneous.

(a) This Escrow Agreement shali be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.

(b) If any provision of this Agreement shall be held invalid by any court of competent
jurisdiction, such holding shall not invalidate any other provision hereof,

(c) This Agreement shall be governed by the applicable laws of the State of Texas.

(d) This Agreement may not be modified except in writing signed by the parties hereto.

17
Case 18-34112 Document 198-2 Filed in TXSB on 02/26/19 Page 57 of 57
DocuSign Envelope 1D: F342E049-EA9C-4F74-AF53-761F45BBF31 1

(e) All demands, notices, approvals, consents, requests and other communications
hereunder shall be given in the manner provided in this Agreement.

(f) This Agreement may be executed in one or more counterparts, and if executed in more
than one counterpart, the executed counterparts shall together constitute a single instrument.

IN WITNESS WHEREOF, the Sellers and the Buyer have caused this Agreement to be signed, all
as of the date first written above.

Paradigm Telecom IL, LLC
By:

Name:
Title:

 

 

 

Interfacing Company of Texas

By:
Name:
Title:

 

 

 

Zayo Group, LLC

By:
Name:
Title:

 

 

 

Escrow Agent

By:
Name:
Title:

 

 

 

18
